

Exhibit 10.59
2013 RESTATEMENT
OF THE
HEALTH NET, INC.
401(k) SAVINGS PLAN





--------------------------------------------------------------------------------




2013 RESTATEMENT
OF THE
HEALTH NET, INC.
401(k) SAVINGS PLAN
TABLE OF CONTENTS
PAGE
ARTICLE 1 TITLE AND PURPOSE1
ARTICLE 2 DEFINITIONS1
(1)Affiliate    1
(2)After-Tax Account    1
(3)Beneficiary    1
(4)Board of Directors    1
(5)Break in Service    1
(6)Code    2
(7)Committee    2
(8)Company    2
(9)Company Stock    2
(10)Company Stock Fund    2
(11)Compensation    2
(12)Compensation Committee    3
(13)Disability    3
(14)Distributee    4
(15)Effective Date    4
(16)Eligible Employee    4
(17)Eligible Retirement Plan    4
(18)Employee    4
(19)Employer    4
(20)Entry Date    4
(21)ERISA    4
(22)FHC Plan    4
(23)401(k) Administrator    4
(24)Hour of Service    5
(25)HSI Plan    6
(26)Matching Contributions    6
(27)Matching Contributions Accounts    6




--------------------------------------------------------------------------------




(28)Merger Date    6
(29)Participant    6
(30)Plan    6
(31)Plan Year    6
(32)Post-2005 Matching Contributions Account    6
(33)Pre-2006 Matching Contributions Account    6
(34)Profit Sharing Account    7
(35)Profit Sharing Contribution    7
(36)Qualified Nonelective Contribution Account    7
(37)Qualified Matching Contribution Account    7
(38)Qualified Military Service    7
(39)Qualified Reservist    7
(40)QualMed Plan    7
(41)Registered Domestic Partner    7
(42)Rollover Account    7
(43)Rollover Contributions    7
(44)Salary Deferral Contributions    7
(45)Salary Deferral Contributions Account    7
(46)Service    7
(47)Special Professional Associate    8
(48)Spouse    8
(49)Trust    8
(50)Trustee    8
(51)Trust Fund    8
(52)USERRA    8
(53)Valuation Date    8
ARTICLE 3 PARTICIPATION8
Section 3.1 Eligibility for Participation    8
Section 3.2 Application for Salary Deferral Contributions    9
Section 3.3 Transfer to Affiliates    9
ARTICLE 4 EMPLOYER CONTRIBUTIONS9
Section 4.1 Profit Sharing Contributions    9
Section 4.2 Salary Deferral Contributions    10
Section 4.3 Annual Limit on Salary Deferral Contributions    11
Section 4.4 Matching Contributions    11




--------------------------------------------------------------------------------




Section 4.5 Limitations on Contributions for Highly Compensated Employees    13
Section 4.6 Limitation on Employer Contributions    15
ARTICLE 5 ROLLOVER CONTRIBUTIONS16
Section 5.1 Requirements for Rollover Contributions    16
Section 5.2 Delivery of Rollover Contributions    16
Section 5.3 Special Accounting Rules for Rollover Contributions    16
ARTICLE 6 TRUST AND INVESTMENT FUNDS16
Section 6.1 Trust    17
Section 6.2 Investments    17
ARTICLE 7 PARTICIPANT ACCOUNTS18
Section 7.1 Participant Accounts and Investment Elections    19
Section 7.2 Investments in Company Stock Fund    20
Section 7.3 Valuation of Funds and Plan Accounts    20
Section 7.4 Allocation of Contributions and Forfeitures Among Participants’
Accounts    20
Section 7.5 Statutory Limitations on Allocations to Accounts    21
Section 7.6 Correction of Error    22
ARTICLE 8 WITHDRAWALS, LOANS AND DISTRIBUTIONS22
Section 8.1 Vesting    22
Section 8.2 Withdrawals Prior to Termination of Employment    24
Section 8.3 Loans to Participants    26
Section 8.4 Distribution Upon Termination of Employment    26
Section 8.5 Time and Form of Distribution upon Termination of Employment    27
Section 8.6 Designation of Beneficiary    29
Section 8.7 Distributions to Minor and Disabled Distributees    30
Section 8.8 Missing Person    30
Section 8.9 Minimum Required Distributions    31
ARTICLE 9 SPECIAL PARTICIPATION RULES35
Section 9.1 Change of Employment Status    35
Section 9.2 Reemployment of an Eligible Employee Whose Employment
Terminated Prior to Becoming a Participant    35
Section 9.3 Reemployment of a Terminated Participant    35
Section 9.4 Employment by Related Entities    36
Section 9.5 Leased Employees    36




--------------------------------------------------------------------------------




Section 9.6 Reemployment of Veterans    36
ARTICLE 10 SHAREHOLDER RIGHTS WITH RESPECT TO COMPANY STOCK37
Section 10.1 Voting Shares of Company Stock    38
Section 10.2 Tender Offers    38
ARTICLE 11 ADMINISTRATION39
Section 11.1 The Committee    39
Section 11.2 Claims Procedure    41
Section 11.3 Notices to Participants    42
Section 11.4 Notices    42
Section 11.5 Records    42
Section 11.6 Reports of Trustee and Accounting to Participants    42
ARTICLE 12 PARTICIPATION BY OTHER EMPLOYERS42
Section 12.1 Adoption of Plan    42
Section 12.2 Withdrawal from Participation    42
Section 12.3 Continuance by a Successor    43
Section 12.4 Company as Agent for Employers    43
ARTICLE 13 MISCELLANEOUS43
Section 13.1 Expenses    44
Section 13.2 Non-Assignability    44
Section 13.3 Employment Non-Contractual    44
Section 13.4 Limitation of Rights    44
Section 13.5 Merger or Consolidation with Another Plan    45
Section 13.6 Gender and Plurals    45
Section 13.7 Applicable Law    45
Section 13.8 Severability    45
Section 13.9 No Guarantee    45
Section 13.10 Plan Voluntary    45
Section 13.11 Tax Withholding    45
ARTICLE 14 TOP-HEAVY PLAN REQUIREMENTS45
Section 14.1 Top-Heavy Plan Determination    45
Section 14.2 Definitions and Special Rules    46
Section 14.3 Minimum Contribution for Top-Heavy Years    47






--------------------------------------------------------------------------------




ARTICLE 15 AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION47
Section 15.1 Amendment    47
Section 15.2 Establishment of Separate Plan    47
Section 15.3 Termination    47
Section 15.4 Trust Fund to Be Applied Exclusively for Participants and
Their Beneficiaries    48




--------------------------------------------------------------------------------






Article 1

TITLE AND PURPOSE
The title of the Plan shall be the “Health Net, Inc. 401(k) Savings Plan.” The
Plan is an amendment and restatement of the Plan as in effect as of December 31,
2012, and is effective as of January 1, 2013, unless any provision specifies a
different effective date.
The Plan is designated as a “profit sharing plan” within the meaning of U.S.
Treasury Regulation § 1.401-1(a)(2)(ii).
ARTICLE 2    

DEFINITIONS
As used herein, the following words and phrases shall have the following
respective meanings when capitalized:
(1)    Affiliate. (a) A corporation that is a member of the same controlled
group of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer, (c)
any organization (whether or not incorporated) that is a member of an affiliated
service group (within the meaning of section 414(m) of the Code) that includes
an Employer, a corporation described in clause (a) of this subdivision or a
trade or business described in clause (b) of this subdivision, or (d) any other
entity that is required to be aggregated with an Employer pursuant to
regulations promulgated under section 414(o) of the Code.
(2)    After-Tax Account. The account established pursuant to Section 7.1 to
which a Participant’s after-tax contributions, if any, transferred to the Plan
from the FHC Plan or the QualMed Plan (or any other plan qualified under section
401(a) of the Code) and any earnings (or losses) thereon are credited.
(3)    Beneficiary. A person entitled under Section 8.6 to receive benefits in
the event of the death of a Participant.
(4)    Board of Directors. The board of directors of the Company.
(5)    Break in Service. Any period during which an Employee does not perform
any Hour of Service for an Employer. For purposes of this definition, an
Employee shall be credited with Hours of Service for any period of absence from
an Employer during which such Employee (a) is in Qualified Military Service,
provided that the Employee returns to the employ of an Employer within the
period prescribed by USERRA, (b) is on an uncompensated leave of absence duly
granted by an Employer, or (c) is absent from work for a maximum of
24 consecutive months because of (i) the pregnancy of the Employee, (ii) the
birth of the Employee’s child, (iii) the placement of a child with the Employee
in connection with the Employee’s adoption of such child, or (iv) the need to
care for any such child for a period beginning immediately following such birth
or placement. Notwithstanding the foregoing, no

1

--------------------------------------------------------------------------------




Hours of Service shall be credited to an Employee under clause (c) of this
subdivision unless the Employee timely furnishes to the Committee a certificate
of birth, proof of adoption or other appropriate legal documentation setting
forth parentage or adoption.
(6)    Code. The Internal Revenue Code of 1986, as amended.

2

--------------------------------------------------------------------------------




(7)    Committee. The committee designated in Section 11.1 to administer the
Plan, or any person, corporation, partnership or committee to which the
Committee has delegated its responsibilities pursuant to Section 11.1.
(8)    Company. Health Net, Inc., a Delaware corporation, and any successor to
such corporation that adopts the Plan pursuant to Article 12.
(9)    Company Stock. Common Stock of Health Net, Inc.
(10)    Company Stock Fund. The investment option established by the Company and
maintained by the Trustee in accordance with Section 6.2(c).
(11)    Compensation. The total cash earnings paid by an Employer to an Eligible
Employee and properly reportable on Form W-2 for a Plan Year (including bonuses,
overtime and differential wage payments (as defined in section 3401(h) of the
Code)), and all amounts not includible in such Eligible Employee’s gross income
for federal income tax purposes solely on account of his or her election to have
compensation reduced pursuant to the Plan or any other qualified cash or
deferred arrangement described in section 401(k) of the Code, a qualified
transportation fringe benefit plan described in section 132(f) of the Code or a
cafeteria plan as defined in section 125 of the Code (whether or not such amount
is “deemed Section 125 compensation” within the meaning of Treas. Reg. Sec.
1.415(c)-2(g)(6)(ii)), but excluding (i) any reimbursements or other allowances
for automobile, relocation, travel, education expenses or other expenses (even
if includible in the Eligible Employee’s gross income for federal income tax
purposes), (ii) severance payments, (iii) retention payments, (iv) disability
payments, and (v) extraordinary items of remuneration.
An Eligible Employee’s Compensation in excess of the dollar amount prescribed by
section 401(a)(17) of the Code (as adjusted for increases in the cost-of-living)
shall not be taken into account for any purposes under the Plan.
For each Plan Year, an Eligible Employee’s Compensation shall include only
compensation that is actually paid or made available to such Eligible Employee
(or, if earlier, includible in the gross income of an Eligible Employee) in such
Plan Year and paid to such Eligible Employee prior to his or her severance from
employment; provided, however, that, with respect to an Eligible Employee who
experiences a severance from employment during a Plan Year, Compensation shall
include amounts paid after such Eligible Employee’s severance from employment if
such amounts (a) are paid by the later of (i) 2½ months after such severance
from employment and (ii) the end of the Plan Year that includes the date of
severance from employment and (b) are payments of regular compensation for
services performed during such Eligible Employee’s regular working hours or
outside of such working hours, such as overtime, commissions, bonuses, and other
similar payments that would have been paid to the Eligible Employee prior to a
severance from employment if the Eligible Employee had continued in employment
with his or her Employer.
(12)    Compensation Committee. The Compensation Committee of the Board of
Directors of the Company.
(13)    Disability. A total physical or mental inability to perform work,
resulting from

3

--------------------------------------------------------------------------------




injury or disease, which is expected to be permanent, as determined by the
Committee. The existence of a “Disability” shall be determined by the Committee
according to uniform principles consistently applied, and based upon such
evidence as the Committee believes necessary or desirable.
(14)    Distributee. The term “Distributee” shall mean (i) a Participant, (ii)
an alternate payee (within the meaning of section 414(p)(8) of the Code) with
respect to a Participant under a qualified domestic relations order, (iii) a
surviving Spouse of a Participant or (iv) a Beneficiary of a Participant;
provided, however, that a Beneficiary is permitted to elect to have an Eligible
Rollover Distribution directly transferred pursuant to this subsection only to
an individual retirement account or annuity described in section 408(a) or (b)
of the Code or to an individual retirement account described in section 408A(b)
of the Code.
(15)    Effective Date. Except as provided elsewhere, the effective date of this
amendment and restatement of the Plan with respect to the Company and each other
entity that is an Employer on December 31, 2012 shall be January 1, 2013, and in
the case of any other Employer shall be the date designated by such Employer.
(16)    Eligible Employee. With respect to each Employer, unless specified
otherwise by the board of directors of each Employer, an Eligible Employee is
any Employee thereof, excluding:
(i)    an Employee who is scheduled to perform fewer than 20 Hours of Service
per week,
(ii)    an Employee whose employment is governed by the terms of a collective
bargaining agreement under which retirement benefits were the subject of good
faith bargaining, but which does not provide for participation in the Plan,
(iii)    an Employee who is a nonresident alien (within the meaning of section
7701(b)(1)(B) of the Code), and
(iv)    an Employee who is classified as a Special Professional Associate.
Notwithstanding the foregoing, an Employee who is scheduled to perform fewer
than 20 Hours of Service per week shall become an Eligible Employee on the first
Entry Date coinciding with or next following such Employee’s completion of at
least 1,000 Hours of Service during the 12-consecutive month period which begins
on the Employee’s employment commencement date or, if an Employee does not
complete at least 1,000 Hours of Service during such 12-consecutive month
period, then during any successive 12-consecutive month period beginning on each
anniversary of the Employee’s employment commencement date thereafter.
(17)    Eligible Retirement Plan. The term “Eligible Retirement Plan” shall
mean:
(i)    an individual retirement account described in section 408(a) of the Code;
(ii)    a Roth IRA as defined in section 408A of the Code;

4

--------------------------------------------------------------------------------




(iii)    an individual retirement annuity described in section 408(b) of the
Code;
(iv)    an annuity plan described in section 403(a) of the Code;
(v)    a qualified trust described in section 401(a) of the Code;
(vi)    an annuity contract described in section 403(b) of the Code; or
(vii)    an eligible plan under section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state which agrees to separately
account for amounts transferred into such plan from this Plan.
This definition of Eligible Retirement Plan shall apply to all Distributees
other than one who is a designated nonspousal Beneficiary of a deceased
Participant. For those Distributees, an Eligible Retirement Plan shall mean only
an individual retirement account or an individual retirement annuity that will
be treated as an inherited IRA under section 402(c)(11) of the Code.
(18)    Employee. An individual whose relationship with an Employer is, under
common law, that of an employee. Notwithstanding the foregoing, no individual
who renders services for an Employer shall be considered an Employee for
purposes of the Plan if such individual renders such services pursuant to (i) an
agreement providing that such services are to be rendered by the individual as
an independent contractor, (ii) an agreement between an Employer and a leasing
organization that is not an Employer or Affiliate on a substantially full-time
basis for a period of at least one year under the “primary direction or control”
(within the meaning of section 414(n)(2)(C) of the Code) of the Employer or
(iii) an agreement that contains a waiver of participation in the Plan.
(19)    Employer. The Company, each Affiliate listed in Exhibit A hereto (as
such exhibit is revised from time to time), and each other entity that, with the
consent of the Company, elects to participate in the Plan in the manner
described in Section 12.1 and any successor entity that adopts the Plan pursuant
to Section 12.3. If any such entity withdraws from participation in the Plan
pursuant to Section 12.2, or terminates its participation in the Plan pursuant
to Section 15.3, then such entity shall thereupon cease to be an Employer. An
entity shall cease being an Employer as of the date it ceases to be an
Affiliate, unless the Company consents to such entity’s continued participation
in the Plan.
(20)    Entry Date. The first day of each payroll period.
(21)    ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time.
(22)    FHC Plan. The former Foundation Health Corporation Profit Sharing and
401(k) Plan.
(23)    401(k) Administrator. The person or persons appointed by the Committee
to perform the duties of the 401(k) Administrator as described herein.
(24)    Hour of Service. Each hour for which:

5

--------------------------------------------------------------------------------




(a)    an Employee is paid, or entitled to payment, for the performance of
duties or on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury,
military duty or leave of absence, provided that no more than 501 Hours of
Service will be credited under this paragraph (b) for any single continuous
period (regardless of whether such period occurs in a single Plan Year);
(b)    back pay is awarded or agreed to by the Employer or an Affiliate,
provided that such hours shall be credited to the Plan Years to which the award,
agreement or payment pertains rather than the Plan Year in which the award,
agreement or payment is made and further provided that no such award, agreement
or payment shall have the effect of crediting an Hour of Service for any hour
for which the person previously received credit under subsection (a) above.
(c)    Notwithstanding the foregoing, for purposes of paragraphs (a) and (b)
above, an Hour of Service shall be calculated in accordance with U.S. Department
of Labor Regulation § 2530.200b-2(b) and (c). For Employees absent due to
Qualified Military Service, Hours of Service shall be determined in accordance
with section 414(u) of the Code.
(25)    HSI Plan. The former Health Systems International, Inc. 401(k) Associate
Savings Plan.
(26)    Matching Contributions. Matching contributions and supplemental matching
contributions made to the Plan by an Employer pursuant to Section 4.4.
(27)    Matching Contributions Accounts. The Pre-2006 Matching Contributions
Account and the Post-2005 Matching Contributions Account.
(28)    Merger Date. The date as of which the trust holding the assets of the
FHC Plan, the provisions of which are set forth herein, merged into the trust
holding the assets of the HSI Plan, as set forth herein.
(29)    Participant. Subject to Section 5.3, an Eligible Employee who has
satisfied the requirements set forth in Article 3. An individual shall cease to
be a Participant upon the complete distribution of his or her accounts under the
Plan.
(30)    Plan. The Health Net, Inc. 401(k) Savings Plan, as amended and restated
effective as of January 1, 2013, as herein set forth, and as from time to time
amended.
(31)    Plan Year. The twelve-month period beginning on January 1 of each
calendar year.
(32)    Post-2005 Matching Contributions Account. The account established
pursuant to Section 7.1 to which all Matching Contributions made on behalf of a
Participant on or after January 1, 2006 pursuant to Section 4.4 and earnings (or
losses) thereon are credited.
(33)    Pre-2006 Matching Contributions Account. The account established
pursuant to Section 7.1 to which all Matching Contributions made on behalf of a
Participant before January 1, 2006 pursuant to Section 4.4 and earnings (or
losses) thereon are credited.

6

--------------------------------------------------------------------------------




(34)    Profit Sharing Account. The account established pursuant to Section 7.1
to which Profit Sharing Contributions, if any, allocated to a Participant and
earnings (or losses) thereon are credited.
(35)    Profit Sharing Contribution. A profit sharing contribution made to the
Plan by an Employer pursuant to Section 4.1.
(36)    Qualified Nonelective Contribution Account. The account established
pursuant to Section 7.1 to which qualified nonelective contributions, if any,
allocated to a Participant and earnings (or losses) thereon are credited.
(37)    Qualified Matching Contribution Account. The account established
pursuant to Section 7.1 to which qualified matching contributions, if any,
allocated to a Participant and earnings (or losses) thereon are credited.
(38)    Qualified Military Service. Any service in the uniformed services (as
defined in 38 U.S.C. §4303) by an individual if such individual is entitled to
reemployment rights under USERRA with respect to such service.
(39)    Qualified Reservist. An individual who is (i) a member of a reserve
component (as defined in 37 U.S.C. §101) and (ii) ordered or called to active
duty, for a period in excess of 179 days or for an indefinite period, after
September 11, 2001.
(40)    QualMed Plan. The former QualMed, Inc. Employee Savings Plan.
(41)    Registered Domestic Partner. A person who, together with the
Participant, has either registered with a state or local government’s domestic
partnership registry or has entered into a civil union. No Participant may
simultaneously have a Spouse and a Registered Domestic Partner. In the event of
such a conflict, the Plan will recognize the person who first entered into a
valid relationship with the Participant, provided such relationship has not been
dissolved.
(42)    Rollover Account. The account established pursuant to Section 7.1 to
which a Participant’s Rollover Contributions, if any, and any earnings (or
losses) thereon are credited.
(43)    Rollover Contributions. Rollover contributions made by a Participant
pursuant to Section 5.1.
(44)    Salary Deferral Contributions. Before-tax payroll reduction
contributions made to the Plan by an Employer on behalf of Participants pursuant
to Section 4.2.
(45)    Salary Deferral Contributions Account. The account established pursuant
to Section 7.1 to which a Participant’s Salary Deferral Contributions, if any,
and any earnings (or losses) thereon are credited.
(46)    Service. The aggregate of the periods during which an Employee is
employed by an Employer and any periods of employment required to be taken into
account pursuant to Section 9.4. Notwithstanding the previous sentence, in the
case of an Employee who was a Participant in the HSI Plan immediately prior to
the Effective Date of the September 1, 1997 amendment and restatement of the
Plan, such Employee’s Service shall be the sum of (i) the

7

--------------------------------------------------------------------------------




Employee’s Years of Service as of December 31, 1996, determined under, and as
defined by, the terms of such plan as in effect immediately prior to such
Effective Date, (ii) the aggregate of the periods commencing on and after
January 1, 1998 during which the Employee is employed by an Employer and any
periods of employment on and after such date that are required to be taken into
account pursuant to Section 9.4 and (iii) the greater of (A) the Service that
would be credited to the Employee during the Plan Year beginning January 1, 1997
under the provisions of such plan in effect immediately prior to such Effective
Date and (B) the Service that would be credited to the Employee in such year
under clause (ii) above.
For purposes of the first sentence of this subdivision (46) and clause (ii)
above, an Employee shall be deemed to be employed by an Employer during (i) any
period of absence from employment by an Employer which is of less than twelve
(12) months duration, (ii) the first twelve months of any period of absence from
employment for any reason other than the Employee’s quitting, retiring or being
discharged and (iii) any period of absence from such employment during which the
Employee is in Qualified Military Service, provided that the Employee returns to
the employ of the Employer within the period prescribed by USERRA.
(47)    Special Professional Associate. Special Professional Associate shall
mean an Employee who (a) performs services for the Company or its subsidiaries
on a full-time, part-time and/or rotational basis, (b) is assigned to provide
services with respect to the Company's government contracts and (c) has been
identified by the Company in any offer of employment letter or for payroll
purposes as a ‘Special Professional Associate’ who is ineligible to participate
in this Plan.
(48)    Spouse. The person who married a Participant provided that the marriage
was legally recognized in the jurisdiction in which it was entered.
(49)    Trust. A Trust created by agreement between the Company and the Trustee,
as from time to time amended.
(50)    Trustee. The trustee provided for in Article 6, or any successor trustee
or, if there is more than one trustee acting at any time, all of such trustees
collectively.
(51)    Trust Fund. All money and property of every kind of the Trust held by
the Trustee pursuant to the terms of the agreement governing the Trust.
(52)    USERRA. The Uniformed Services Employment and Reemployment Rights Act of
1994.
(53)    Valuation Date. Each business day on which the New York Stock Exchange
is open for business or such other days as the Committee may determine.
ARTICLE 3    

PARTICIPATION
Section 3.1    Eligibility for Participation. Each Eligible Employee who
immediately before the Effective Date was a Participant shall continue to be a
Participant as of the Effective Date. Each other Employee shall become a
Participant as soon as administratively practicable

8

--------------------------------------------------------------------------------




after the later of (i) the first Entry Date coincident with or next following
the date the Employee becomes an Eligible Employee and (ii) the date the
Employee is hired by his or her Employer.
Section 3.2    Application for Salary Deferral Contributions. A Participant who
desires to make Salary Deferral Contributions shall execute and deliver to his
or her Employer, in accordance with procedures prescribed by the Committee, an
application on the form, or by telephonic or such electronic means as may be
prescribed by the Committee, specifying his or her chosen rate of Salary
Deferral Contributions. Such application shall authorize the Participant’s
Employer to reduce the Participant’s Compensation by the amount of any such
Salary Deferral Contributions. The application shall constitute the
Participant’s acceptance of and agreement to all provisions of the Plan. Any
election made pursuant to this Section shall be effective on the Entry Date
occurring as soon as administratively practicable after the Salary Deferral
Contribution application is received by the recordkeeper.
Section 3.3    Transfer to Affiliates. If a Participant is transferred from one
Employer to another Employer or from an Employer to an Affiliate that is not an
Employer, then such transfer shall not terminate the Participant’s participation
in the Plan, and the Participant shall continue to participate in the Plan until
an event occurs that would have entitled the Participant to a complete
distribution of the Participant’s vested interest in his or her accounts under
the Plan had the Participant continued to be employed by an Employer until the
occurrence of such event. Nevertheless, a Participant shall not be entitled to
make Salary Deferral Contributions to the Plan, to borrow from the Plan pursuant
to Section 8.3 (except to the extent required by law), or to receive allocations
of Matching Contributions or Profit Sharing Contributions during any period of
employment by any Affiliate that is not an Employer, and periods of employment
with an Affiliate that is not an Employer shall be taken into account only to
the extent set forth in Section 9.4.
ARTICLE 4    

EMPLOYER CONTRIBUTIONS
Section 4.1    Profit Sharing Contributions.
(a)    Employer Profit Sharing Contributions. Subject to the limitations of
Sections 4.6 and 7.5, for each Plan Year, each Employer shall contribute on
behalf of each Participant a Profit Sharing Contribution in such amount as the
Employer may, in its sole discretion, determine.
(b)    Company Profit Sharing Contributions. Subject to the limitations set
forth in Sections 4.6 and 7.5, in addition to any Profit Sharing Contribution
that an Employer may make pursuant to subsection (a) of this Section 4.1, for
each Plan Year, each Employer shall contribute on behalf of each Participant a
Profit Sharing Contribution in such amount as the Company may, in its sole
discretion, determine.
(c)    General. Profit Sharing Contributions made pursuant to subsections (a)
and (b) of this Section 4.1 shall be allocated in the manner as set forth in
Section 7.4(a). Any Profit Sharing Contribution made pursuant to this Section
4.1 shall be made wholly in cash, wholly in shares of Company Stock, or in a
combination thereof, as determined by the Company.

9

--------------------------------------------------------------------------------




A Profit Sharing Contribution made pursuant to this Section 4.1 for any Plan
Year shall be delivered by the Employer making the contribution to the Trustee
prior to the due date, including any extensions thereof, of the Employer’s
federal income tax return for the fiscal year of the Employer which ends with or
within such Plan Year. If any such Profit Sharing Contribution is made by the
delivery to the Trustee of shares of Company Stock, then such stock shall be
valued either (i) at the closing price of the stock as reported in The Wall
Street Journal on the New York Stock Exchange Composite Transactions List (or
the consolidated tape of such other principal exchange on which such stock is
traded) as of the date such shares are delivered to the Trustee or purchased by
the Trustee or, if such date is not a trading day, such price on the most recent
trading day prior thereto or (ii) by the average trading price of the stock, as
determined by the Committee in its sole discretion, on such date.
Section 4.2    Salary Deferral Contributions.
(a)    Initial Election. Subject to the limitations set forth in Sections 4.3,
4.5, 4.6, 7.5, and 8.2(c), each Employer shall contribute on behalf of each
Participant who is an Employee of such Employer an amount equal to a whole
percentage not less than one percent (1%) and not more than 30 percent (30%) of
such Participant’s Compensation (or such higher percentage as deemed necessary
to conform to the Company’s payroll practices) for each payroll period as
designated by the Participant either on his or her application form or by
telephone or such electronic means as may be prescribed by the Committee, as
described in Section 3.2. Salary Deferral Contributions shall be delivered to
the Trustee as soon as practicable after the end of each payroll period in which
the amount of such contribution would otherwise have been paid to the
Participant but in no case later than the 15th business day of the month
following the month in which such contribution would otherwise have been paid to
the Participant.
(b)    Changes in the Rate or Suspension of Salary Deferral Contributions. A
Participant’s Salary Deferral Contributions shall continue in effect at the rate
designated by such Participant pursuant to subsection (a) of this Section until
the Participant changes such designation or such contributions are suspended. A
Participant may change such designation or suspend such contributions as of such
time and in such manner as may be prescribed by the Committee (but at least once
during each Plan Year). Any election made pursuant to this subsection shall be
effective only with respect to Compensation not yet earned as of the effective
date of such election.
(c)    Catch-Up Contributions. Each Participant who is eligible to make Salary
Deferral Contributions for a payroll period pursuant to subsection (a) above and
who has, or will attain age 50 before the close of the current Plan Year shall
be eligible to have Salary Deferral Contributions made on his or her behalf in
addition to those described in subsection (a) above in accordance with, and
subject to the limitations of, section 414(v) of the Code (“Catch-Up
Contributions”). Catch-Up Contributions shall not be taken into account for
purposes of Section 4.3 or 7.5 of the Plan, and shall not be taken into account
for any Plan Year for purposes of the actual deferral percentage test and the
actual contribution percentage test set forth in Section 4.5(a) and (b) of the
Plan. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(a)(30), 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416 of the Code, as applicable, by reason of such Catch-Up
Contributions.

10

--------------------------------------------------------------------------------




Section 4.3    Annual Limit on Salary Deferral Contributions.
(a)    General Rule. A Participant’s Salary Deferral Contributions for any
calendar year shall not exceed the dollar amount prescribed by section 402(g) of
the Code (as adjusted for increases in the cost-of-living in accordance with
section 402(g)(4) of the Code).
(b)    Correction of Excess Salary Deferral Contributions. If for any calendar
year a Participant determines that the aggregate of the (i) Salary Deferral
Contributions to the Plan and (ii) amounts contributed under all other plans or
arrangements described in section 401(k), 408(k) or 403(b) of the Code,
including those maintained by an Employer, Affiliate or other employers, will
exceed the limit imposed by Section 4.3(a) for the calendar year in which such
contributions were made (“Excess Salary Deferral Contributions”), such
Participant shall be permitted, pursuant to such rules and at such time prior to
the April 15 following such calendar year as determined by the Committee, to
submit a written request for the distribution of an amount equal to or less than
the amount of such Excess Salary Deferral Contributions. The request described
in this Section 4.3(b) shall be made on a form designated by the Committee and
shall specify the amount of such Excess Salary Deferral Contributions and the
amount to be distributed from the Plan. The request shall be accompanied by the
Participant’s written statement that if such amount is not distributed, the
amounts contributed by the Participant under all plans and arrangements
described under sections 401(k), 408(k), and 403(b) of the Code will exceed the
limit for such Participant under section 402(g) of the Code. The Committee shall
direct the Trustee to distribute such amount (adjusted for gains and losses as
determined pursuant to applicable regulations) no later than such April 15. If
amounts are distributed pursuant to this subsection, any corresponding Matching
Contributions allocated to the Participant’s Matching Contributions Account
(adjusted for gains and losses) shall be forfeited.
Section 4.4    Matching Contributions.
(a)    Employer Matching Contributions. Subject to the limitations set forth in
Sections 4.5, 4.6 and 7.5, each Employer shall contribute for each payroll
period on behalf of each Participant, (i) an amount equal to 100 percent (100%)
of the Salary Deferral Contributions made on behalf of the Participant for such
payroll period, but only to the extent that such Salary Deferral Contributions
do not exceed three percent (3%) of such Participant’s Compensation for such
payroll period, and (ii) 50 percent (50%) of the Salary Deferral Contributions
made on behalf of the Participant for such payroll period, but only to the
extent that such Salary Deferral Contributions exceed three percent (3%) but do
not exceed five percent (5%) of such Participant’s Compensation for such payroll
period. Matching Contributions made pursuant to this subsection (a) are intended
to meet the safe harbor matching contribution requirement set forth in U.S.
Treasury Regulation § 1.401(k)-3(c).

11

--------------------------------------------------------------------------------




(b)    Other Matching Contributions.
(1)    Supplemental Matching Contributions. Subject to the limitations set forth
in Sections 4.5, 4.6 and 7.5, each Employer also shall contribute for each Plan
Year on behalf of each Participant a supplemental Matching Contribution equal to
the excess of (i) 100 percent (100%) of the Salary Deferral Contributions made
on behalf of the Participant for the Plan Year, to the extent that such Salary
Deferral Contributions do not exceed three percent (3%) of such Participant’s
Compensation for such Plan Year, plus (ii) fifty percent (50%) of the Salary
Deferral Contributions made on behalf of the Participant for the Plan Year, to
the extent that such Salary Deferral Contributions exceed three percent (3%) but
do not exceed five percent (5%) of such Participant’s Compensation for such Plan
Year, over the Matching Contributions made on behalf of such Participant
pursuant to Section 4.4(a) for such Plan Year.
(2)    Discretionary Matching Contributions. Subject to the limitations of
Sections 4.5, 4.6 and 7.5, for each Plan Year, each Employer may contribute on
behalf of each Participant (i) who on the last day of such Plan Year is an
Eligible Employee of such Employer, (ii) who first incurs a Disability within
such Plan Year or (iii) who terminated employment during such Plan Year on
account of death or after attaining age 55, a discretionary Matching
Contribution in such amount or such percentage of Compensation as the Company
may, in its sole discretion, determine.
(3)    General. Matching Contributions for a Plan Year made pursuant to Section
4.4 by an Employer shall be made wholly in cash, wholly in shares of Company
Stock, or in a combination thereof, as determined by the Company. Matching
Contributions for any Plan Year shall be delivered to the Trustee prior to the
due date, including extensions thereof, of the Employer’s federal income tax
return for the fiscal year of the Employer that coincides with such Plan Year.
If any Matching Contributions are made by the delivery to the Trustee of shares
of Company Stock, then such stock shall be valued either (i) at the closing
price of the stock as reported in The Wall Street Journal on the New York Stock
Exchange Composite Transactions List (or the consolidated tape of such other
principal exchange on which such stock is traded) as of the date such shares are
delivered to the Trustee or, if such date is not a trading day, such price on
the most recent trading day prior thereto or (ii) by the average trading price
of the stock, as determined by the Committee in its sole discretion, on such
date.
(c)    Notwithstanding any provision of the Plan to the contrary, no Matching
Contributions shall be made pursuant to Section 4.4 with respect to any such
Catch-Up Contributions and any Matching Contributions made pursuant to Section
4.4 attributable to Salary Deferral Contributions considered, as of the end of
the Plan Year, to be Catch-Up Contributions shall be forfeited in accordance
with Section 4.5(d)(2)(B); provided, however, Matching Contributions with
respect to Catch-Up Contributions shall be made to the extent necessary to meet
the safe harbor matching contribution requirement set forth in U.S. Treasury
Regulation § 1.401(k)-3(c).

12

--------------------------------------------------------------------------------




Section 4.5    Limitations on Contributions for Highly Compensated Employees.
(a)    Safe Harbor Election. Notwithstanding any provision of Section 4.5 to the
contrary, the Plan shall be deemed to have satisfied the actual deferral
percentage test and the actual contribution percentage test as a result of the
Plan’s safe harbor matching contribution formula, in accordance with the
requirements of sections 401(k)(12) and 401(m)(11) of the Code; provided,
however, that the actual contribution percentage test of Section 4.5(b) shall
apply to the extent that any Discretionary Matching Contributions are made
pursuant to Section 4.4(b)(2).
(b)    Actual Contribution Percentage Test - Section 401(m) of the Code.
Notwithstanding the provisions of Section 4.4, if the Matching Contributions
made pursuant to such Section for a Plan Year fail to satisfy both of the tests
set forth in paragraphs (1) and (2) of this subsection, then the adjustments
prescribed in paragraph (2) of subsection (d) of this Section shall be made.
(1)    The Average Contribution Percentage for the group consisting of highly
compensated Eligible Employees does not exceed the product of the Average
Contribution Percentage for the group consisting of all other Eligible Employees
multiplied by 1.25.
(2)    The Average Contribution Percentage for the group consisting of highly
compensated Eligible Employees (i) does not exceed the Average Contribution
Percentage for the group consisting of all other Eligible Employees by more than
two percentage points, and (ii) does not exceed two times the Average
Contribution Percentage of such group.
(c)    Definitions and Special Rules. For purposes of this Section, the Plan
uses the current year testing method and the following terms shall have the
meaning set forth the below:
(1)    The “Average Contribution Percentage” for a Plan Year for a group of
Eligible Employees shall be the average of the ratios, calculated separately for
each Eligible Employee in the group to the nearest one hundredth of one percent
(.01%), of the Matching Contributions (including any Matching Contributions made
under Section 14.3) made for the benefit of such Eligible Employee under the
Plan, plus any qualified nonelective contributions or qualified matching
contributions designated by an Employer for this purpose pursuant to Section
4.5(e) for such Eligible Employee to the total compensation for such Plan Year
paid to such Employee.
(2)    A “highly compensated” Employee or Eligible Employee, is an Employee or
Eligible Employee, as the case may be, who is (a) a 5%-owner (as determined
under section 416(i)(1)(A)(iii) of the Code) at any time during the Plan Year or
the preceding Plan Year or (b) was paid compensation in excess of $80,000 (as
adjusted for increases in the cost of living in accordance with section
414(q)(1)(B) of the Code) from an Employer for the prior Plan Year. If the
Committee so elects for a Plan Year, then the Employees taken into account under
clause (b) of the immediately

13

--------------------------------------------------------------------------------




preceding sentence shall be limited to those Employees who were members of the
“top-paid group” (as defined in section 414(q)(3) of the Code) for the preceding
Plan Year.
(3)    The term “compensation” shall have the meaning set forth in section
414(s) of the Code.
(4)    If the Plan and one or more other plans of the Employer to which elective
deferrals, matching contributions, qualified nonelective contributions or
qualified matching contributions (as such terms are defined in Treasury
Regulation § 1.401(m)-5) are made are treated as one plan for purposes of
section 410(b) of the Code, then such plans shall be treated as one plan for
purposes of this Section. If a highly compensated Employee participates in the
Plan and one or more other plans of an Employer to which any such contributions
are made, all such contributions shall be aggregated for purposes of this
Section.
(d)    Adjustments to Comply with Limits. This subsection sets forth the
adjustments and correction methods that shall be used to comply with the actual
contribution percentage test under section 401(m) of the Code.
(1)    Adjustment to Matching Contributions of Highly Compensated Employees. If,
as of the end of the Plan Year but after taking into account the forfeiture of
Matching Contributions made on behalf of highly compensated Employees pursuant
to subparagraph (1)(B) above, the Committee determines that neither of the tests
set forth in clause (1) or (2) of Section 4.5(b) is satisfied for such Plan
Year, then the Committee shall calculate a total amount by which Matching
Contributions must be reduced in order to satisfy either such test, in the
manner prescribed by section 401(m)(6)(B) of the Code (the “excess aggregate
contributions amount”). The amount to be reduced with respect to each
Participant who is required to receive a portion of the excess aggregate
contributions amount shall be determined by first reducing the Matching
Contributions for each Participant who is a highly compensated employee and
whose actual dollar amount of Matching Contributions for such Plan Year is the
highest until such reduced dollar amount equals the next highest dollar amount
of Matching Contributions made for such Plan Year on behalf of any highly
compensated Employee, or until the total reduction equals the excess aggregate
contributions amount. If further reductions are necessary then such Matching
Contributions on behalf of each Participant who is a highly compensated employee
and whose actual dollar amount of Matching Contributions made for such Plan Year
is the highest (determined after the reduction described in the preceding
sentence) shall be reduced in accordance with the preceding sentence. Such
reductions shall continue to be made to the extent necessary so that the total
reduction equals the excess aggregate contributions amount.
(2)    Corrective Distributions and Forfeitures. With respect to the Matching
Contributions to be reduced on behalf of Participants who are highly compensated
Employees as described in subparagraph (2)(A) above, the Committee shall cause
to be distributed within 2½ months after the end of the Plan Year for which the
adjustment is made, if possible, but no later than the last day of the
subsequent Plan Year, the portion of such Matching Contributions, plus any
income and minus any loss

14

--------------------------------------------------------------------------------




allocable thereto, in which the Participant would be vested if he or she
terminated employment on the last day of such Plan Year (or earlier if such
Participant actually terminated employment at any earlier date), and the portion
of such Matching Contributions in which the Participant would not be vested,
plus any income and minus any loss allocable thereto, shall be forfeited. The
amount of any income or loss allocable to any such reductions to be so
distributed or forfeited shall be determined pursuant to Treasury Regulations
Sections 1.401(k)-2(b)(2)(iv)(C) and 1.401(m)-2(b)(2)(iv)(B). Any amounts
forfeited pursuant to this paragraph shall be treated in the same manner as
forfeitures described in Section 8.1(c). The unadjusted amount of any such
reductions so distributed shall be treated as “annual additions” for purposes of
Section 7.5 relating to the limitations under section 415 of the Code.
(e)    Designation of Qualified Matching Contributions. Subject to the
limitations set forth in Section 4.6 and Section 7.5, each Plan Year, the
Committee may require some or all of the Employers to make, to the extent
permitted by and in accordance with Treasury Regulations, a “qualified matching
contribution,” within the meaning of Treasury Regulation §1.401(k)-2(a)(6), to
the Plan for purposes of satisfying the actual contribution test. A qualified
matching contribution shall be allocated to the accounts of Participants who are
not highly compensated Employees (as defined in Section 4.5(c)) for the Plan
Year with respect to which such qualified matching contribution is made and who
are actively employed on the last day of the Plan Year with respect to which
such qualified matching contribution is made as a percentage of all or a portion
of each such Participant’s Salary Deferral Contributions as shall be designated
by the Company; provided, however, that such designation shall satisfy the
provisions of Treasury Regulation § 1.401(k)-2(a)(6).
Section 4.6    Limitation on Employer Contributions. The contributions of an
Employer for any Plan Year shall not exceed the maximum amount for which a
deduction is allowable to such Employer for federal income tax purposes for the
fiscal year of such Employer that ends with or within such Plan Year.
Any contribution made by an Employer by reason of a good faith mistake of fact,
or the portion of any contribution made by an Employer that exceeds the maximum
amount for which a deduction is allowable to such Employer for federal income
tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ii) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum allowable deduction.
Earnings attributable to the mistaken contribution shall not be returned to the
Employer, but losses attributable thereto shall reduce the amount to be so
returned. If the return to the Employer of the amount attributable to the
mistaken contribution would cause the balance of any Participant’s account as of
the date such amount is to be returned (determined as if such date coincided
with the close of a Plan Year) to be reduced to less than what would have been
the balance of such account as of such date had the mistaken amount not been
contributed, the

15

--------------------------------------------------------------------------------




amount to be returned to the Employer shall be limited so as to avoid such
reduction.
ARTICLE 5    

ROLLOVER CONTRIBUTIONS
Section 5.1    Requirements for Rollover Contributions. If an Employee receives
an “Eligible Rollover Distribution,” as defined below, from an Eligible
Retirement Plan, then such Employee may contribute to this Plan an amount not in
excess of the Eligible Rollover Distribution. An Employee may make a Rollover
Contribution pursuant to this Article prior to the date on which he or she
satisfies the eligibility requirement described in Section 3.1.
Eligible Rollover Distribution. The term “Eligible Rollover Distribution” shall
mean any distribution of all or any portion of a Participant’s Accounts to a
Distributee; provided, however, that Eligible Rollover Distribution shall not
include any distribution:
(i)    that is one of a series of substantially equal periodic payments (not
less frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s Beneficiary;
(ii)    that is paid for a specified period of ten years or more;
(iii)    that is part of a series of distributions during a calendar year to the
extent that such distributions are expected to total less than $500 or a total
lump sum distribution which is equal to less than $200, as described in Treasury
Regulation Section 1.401(a)(31)‑1, Q/A-11;
(iv)    to the extent such distribution is required under Section 401(a)(9) of
the Code, other than any amount described in Section 8.9(a)(iii);
(v)    to the extent such distribution is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities), except that amounts distributed from a
Participant’s After-Tax Account shall be considered an “Eligible Rollover
Distribution” under subsection (i) if such amounts are transferred to an
individual retirement account or annuity described in section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in sections
401(a) or 403(a) of the Code, a tax-sheltered annuity described in section
403(b) of the Code or a qualified defined benefit plan described in Section
401(a) of the Code that agrees to keep a separate accounting of the amounts
distributed from his Participant’s After-Tax Contributions Account from the
amounts distributed from his Accounts which are includible in gross income; or
(vi)    that is made on account of Hardship under Section 8.2(c).
Section 5.2    Delivery of Rollover Contributions. Any Rollover Contribution
made pursuant to this Article shall be delivered by the Participant to the
Committee and by the Committee to the Trustee on or before the 60th day after
the day on which the Participant

16

--------------------------------------------------------------------------------




receives the distribution, or on or before such later date as may be prescribed
by law. Any such contribution must be accompanied by (i) a statement of the
Participant that, to the best of his or her knowledge, the amount so transferred
meets the conditions specified in this Section and (ii) a copy of such documents
as may have been received by the Participant advising him or her of the amount
of and the character of such distribution. Notwithstanding the foregoing, the
Committee shall not accept a Rollover Contribution if, in its judgment,
accepting such contribution would cause the Plan to violate any provision of the
Code or U.S. Treasury Regulations and shall not be required to accept such a
contribution to the extent that it consists of property other than cash.
Section 5.3    Special Accounting Rules for Rollover Contributions. An
Employee’s Rollover Contribution shall be credited to such Employee’s Rollover
Account as of the date on which such contribution is received by the Trustee. If
such contribution is made by an Employee prior to his or her becoming a
Participant, then, until such time as the Employee becomes a Participant, he or
she shall be deemed to be a Participant for all purposes of the Plan except for
the purposes of electing Salary Deferral Contributions and sharing in
allocations of Profit Sharing Contributions, Matching Contributions or any other
Employer contributions pursuant to Article 4. Upon making a Rollover
Contribution to the Plan, an Employee shall make an investment election for his
Rollover Account as described in Article 7. The “annual additions” to a
Participant’s accounts, as defined in Section 7.5, shall not include any
Rollover Contribution made to the Plan pursuant to this Article.
ARTICLE 6    

TRUST AND INVESTMENT FUNDS
Section 6.1    Trust. A Trust created by the execution of a trust agreement
between the Company (acting on behalf of the Employers pursuant to Section 12.4)
and the Trustee has been established to receive, hold, invest and dispose of the
assets of the Trust Fund. All contributions under the Plan shall be paid to the
Trustee. The Trustee shall hold all monies and other property received by it and
invest and reinvest the same, together with the net income therefrom, on behalf
of the Participants collectively in accordance with the provisions of the trust
agreement. The Trustee shall make distributions from the Trust Fund at such time
or times to such person or persons and in such amounts as the Committee directs
in accordance with the Plan.
Section 6.2    Investments.
(d)    In General. Pursuant to Article 7, Participants have the right to invest
their Accounts in the core investment funds made available by the Committee, the
Company Stock Fund and a mutual fund window.
(e)    Investment Funds. The core investment funds may be established and
existing core investment funds may be removed, as determined by the Committee
from time to time, in its sole discretion.
(f)    Company Stock Fund. This Plan shall offer the Company Stock Fund in
addition to a mutual fund window and the core investment funds selected by the
Committee. Participants shall be able to invest in the Company Stock Fund. The
assets of the Company Stock Fund shall be invested primarily in shares of
Company Stock and short-term liquid

17

--------------------------------------------------------------------------------




investments in a commingled money market fund maintained by the Trustee, to the
extent determined by the Trustee to be necessary to satisfy such fund’s cash
needs. In making purchases or sales of shares of Company Stock for the Company
Stock Fund, the Trustee shall purchase or sell shares of Company Stock in the
manner and in the proportion as prescribed by the Committee in accordance with
rules adopted for such purpose.
(g)    Mutual Fund Window. This Plan shall offer a mutual fund window through
which Participants may invest in mutual funds other than the core investment
funds selected by the Committee. Such window may be subject to additional fees
and restrictions which shall be communicated to Participants.
ARTICLE 7    

PARTICIPANT ACCOUNTS
Section 7.1    Participant Accounts and Investment Elections.
(h)    Participant Accounts. Separate accounts shall be maintained for each
Participant. The accounts maintained for a Participant, to the extent
applicable, shall consist of (i) a Profit Sharing Account, to which shall be
credited the portion of the Participant’s account balance attributable to Profit
Sharing Contributions made prior to the Merger Date and all Profit Sharing
Contributions made on behalf of the Participant pursuant to Section 4.1, (ii) a
Salary Deferral Contributions Account, to which shall be credited all Salary
Deferral Contributions made pursuant to Section 4.2, (iii) a Post-2005 Matching
Contributions Account, (iv) a Pre-2006 Matching Contributions Account, (v) a
Rollover Account, to which shall be credited all Rollover Contributions made
pursuant to Article 5, (vi) an After-Tax Account, to which shall be credited all
after-tax contributions transferred to the Plan from the FHC Plan and the
QualMed Plan (or any other plan qualified under section 401(a) of the Code),
(vii) a Qualified Nonelective Contribution Account and (viii) a Qualified
Matching Contribution Account.
(i)    Unless the context otherwise requires, a Participant’s “account balance”
shall mean the aggregate value of all separate accounts maintained for such
Participant pursuant to the Plan and Trust. Each account shall, to the extent
appropriate, be composed of (i) investment subaccounts in respect of each core
investment fund, the Company Stock Fund and the mutual fund window to which
amounts contributed under the Plan shall be credited pursuant to subsections (b)
and (c) of this Section and (ii) administrative subaccounts in respect of
accounts transferred to the Plan from other plans qualified under section 401(a)
of the Code. Such accounts and subaccounts shall be solely for accounting
purposes, and there shall be no segregation of assets of the Trust or of any
separate core investment fund, the Company Stock Fund or the mutual fund window
among separate accounts. The books of account, forms and accounting methods used
in the administration of Participants’ accounts shall be the responsibility of,
and shall be subject to the supervision and control of, the Committee.
(j)    Initial Investment Election. Except as set forth in Sections 5.3 and 7.2,
each Participant, as part of his or her commencement of participation shall make
an investment election, in the time and manner prescribed by the Committee, that
shall apply to the investment of his Plan account balance, including (i) Profit
Sharing Contributions credited to such

18

--------------------------------------------------------------------------------




Participant’s account and any earnings thereon, (ii) Salary Deferral
Contributions made on such Participant’s behalf under the Plan and any earnings
thereon, (iii) Matching Contributions made on such Participant’s behalf under
the Plan and any earnings thereon, (iv) Rollover Contributions made by the
Participant under the Plan and any earnings thereon and (v) any qualified
nonelective contributions or qualified matching contributions and any earnings
thereon. A single investment election shall apply to all such contributions and
earnings thereon, unless the Committee prescribes rules for separate investment
elections to be made with respect to any such contributions and earnings. Such
elections shall specify that such contributions, and earnings thereon, be
invested in the core investment funds, the Company Stock Fund and/or any option
selected through the mutual fund window in multiples established by the
Committee from time to time. During any period in which no direction as to the
investment of a Participant’s account is on file with the Committee,
contributions made by such Participant or on his or her behalf to the Plan shall
be invested in such manner as the Committee shall determine.
(k)    Change of Investment Election. Except as set forth in Section 7.2 and
this subsection, a Participant may elect to change his or her investment
election at such intervals as may be determined by the Committee in the time and
the manner prescribed by the Committee (in multiples established by the
Committee from time to time); provided, however, that such intervals shall occur
no less frequently than on a quarterly basis. Such change shall be limited to
the core investment funds, the Company Stock Fund (subject to the restriction
described below) and any option selected through the mutual fund window. A
Participant may change his or her investment election in the time and manner
designated by the Committee with respect to (i) contributions and earnings
thereon made on behalf of or by the Participant under Article 4 or Article 5
prior to such change (subject to the restriction described below), (ii) to
future contributions made pursuant to such Articles, or (iii) both. However,
notwithstanding anything herein to the contrary, in no event will a Participant
be able to make a transfer of any amounts into the Company Stock Fund from the
core investments funds or from any option selected through the mutual fund
window. A Participant may, however, elect to make a transfer of amounts from the
Company Stock Fund into the core investment funds and into any option selected
through the mutual fund window.
Section 7.2    Investments in Company Stock Fund.
(f)    Election of Investments in Company Stock Fund. Notwithstanding the
provisions of Section 7.1:
(1)    The percentage of any contribution that is invested in the Company Stock
Fund shall not exceed 20%, or such other percentage as may be prescribed by the
Compensation Committee of the Board from time to time.
(2)    An Employee whose compensation is determined by the Compensation
Committee pursuant to the bylaws of the Company shall not be permitted to elect
the investment of any portion of his or her account balance in the Company Stock
Fund.
(g)    Crediting of Company Stock Fund Subaccount. As of the Valuation Date
coinciding with or next following the date an amount is credited to a Company
Stock Fund

19

--------------------------------------------------------------------------------




subaccount, such subaccount shall be credited with the number of whole and
fractional shares of Company Stock which have a fair market value as of such
Valuation Date equal to the amount credited to such subaccount. For this
purpose, the price of each share of Company Stock shall be the average of the
prices paid by the Trustee for shares of Company Stock on such Valuation Date.
Section 7.3    Valuation of Funds and Plan Accounts. The value of a core
investment fund, the Company Stock Fund and any option selected through the
mutual fund window as of any Valuation Date shall be the market value of all
assets (including any uninvested cash) held by such Plan investment as
determined by the Trustee, reduced by the amount of any accrued liabilities of
the Plan investment on such Valuation Date. The Trustee’s determination of
market value shall be binding and conclusive upon all parties.
The value of a Participant’s Plan accounts as of any Valuation Date shall be the
sum of the values of his or her investment subaccounts in each of the
Participant’s Profit Sharing Account, Salary Deferral Contributions Account,
Matching Contributions Accounts, Rollover Account, After-Tax Account, Qualified
Nonelective Contributions Account and Qualified Matching Contributions Account.
The Committee shall furnish to each Participant a statement setting forth the
balances in the Plan accounts of such Participant in accordance with the
requirements of ERISA and subsequent regulations.
Section 7.4    Allocation of Contributions and Forfeitures Among Participants’
Accounts.
(a)     Allocation of Profit Sharing Contributions. A portion of a Profit
Sharing Contribution made by an Employer pursuant to Section 4.1 for a Plan Year
shall be allocated to the Profit Sharing Account of each Participant who was an
Employee of the Employer that made such Profit Sharing Contribution and who (i)
was an Eligible Employee on the last day of the Plan Year, (ii) first incurred a
Disability within such Plan Year or (iii) terminated employment with the
Employer during the Plan Year on account of death or after attaining age 55.
Such portion shall be allocated to each such Participant’s Profit Sharing
Account in proportion to the Participant’s Compensation payable by such Employer
for the Plan Year compared to the Compensation payable for the Plan Year to
either (i) all Participants employed by such Employer or (ii) all Participants
employed by the Employers, as determined by the Company. Profit Sharing
Contributions shall be allocated to the Profit Sharing Account of each such
Participant as of the date on which such contributions are delivered to the
Trustee.
(b)    Allocation of Salary Deferral Contributions. A Participant’s Salary
Deferral Contributions made pursuant to Section 4.2 shall be allocated to the
Participant’s Salary Deferral Contributions Account as of the date on which such
contributions are delivered to the Trustee.
(c)    Allocation of Matching Contributions. Matching Contributions made
pursuant to Section 4.4 shall be allocated to the applicable Matching
Contributions Account of each Participant for whom such contributions are made
as of the date on which such contributions are delivered to the Trustee.

20

--------------------------------------------------------------------------------




(d)    Allocation of Rollover Contributions. Subject to the special accounting
rules contained in Section 5.3, a Rollover Contribution made pursuant to Article
5 shall be allocated to the Rollover Account of the Participant who makes such
contribution as soon as practicable after the date on which such contribution is
delivered to the Trustee.
(e)    Allocation of Forfeitures. The excess, if any, of (i) the amounts
forfeited in a Plan Year pursuant to Section 8.1(c) by all Participants employed
by an Employer over (ii) the amount of such forfeitures applied to restore
previous forfeitures as provided in Section 9.3(b) shall be allocated and
credited to Profit Sharing Accounts in the next following Plan Year in the
manner described in subsection (a) above, so as to reduce the amount which such
Employer contributes to the Plan in such Plan Year pursuant to Section 4.1. If
such forfeited amounts exceed the amount of such Employer’s Profit Sharing
Contribution for such Plan Year, then any remaining forfeited amounts shall be
allocated to the Matching Contribution Accounts of Participants employed by such
Employer during such Plan Year, in the manner described in subsection (c) above,
so as to reduce the amount which such Employer contributes to the Plan for such
Plan Year pursuant to Section 4.4.
Section 7.5    Statutory Limitations on Allocations to Accounts. Notwithstanding
any other provision of the Plan, the aggregate annual additions for each Plan
Year to a Participant’s accounts under the Plan and to the Participant’s
accounts in all other defined contribution plans maintained by an employer shall
not exceed the lesser of (A) $40,000 (as adjusted in accordance with section
415(d) of the Code) and (B) one hundred percent (100%) of the Participant’s
compensation for such Plan Year.
If the amount to be allocated to a Participant’s accounts pursuant to Section
7.4 for a Plan Year would exceed any of the limitations set forth in this
Section 7.5, such excess amounts shall be corrected in accordance with the
Employee Plans Compliance Resolution System of the Internal Revenue Service.
For purposes of this Section 7.5, the “annual additions” for a Plan Year to a
Participant’s accounts under the Plan and under any other defined contribution
plan maintained by an employer is the sum during such Plan Year of:
(i)    the value of allocations made to such Participant’s accounts pursuant to
Section 7.4 including any excess contributions distributed in accordance with
Section 4.5, but excluding any Excess Salary Deferral Contributions amount
distributed in accordance with Section 4.3, Catch-Up Contributions made in
accordance with Section 4.2 and restorative payments (within the meaning of
section 1.415(c)-1(b)(2)(ii)(C) of the Treasury Regulations),
(ii)    the amount of all other employer contributions (within the meaning of
section 415(c) of the Code) and forfeitures, if any, allocated to such
Participant’s accounts under all other defined contribution plans maintained by
an employer,
(iii)    the amount of contributions by the Participant to any such plan
(excluding any rollover contributions as defined in sections 402(c), 403(a)(4),
403(b)(8) and 408(d)(3) of the Code), any loan repayments made pursuant to
Section 8.3, any

21

--------------------------------------------------------------------------------




repayments made pursuant to Section 9.3(b) and any direct transfers made from
another qualified plan within the meaning of section 401(a) of the Code to such
plan)
(iv)    contributions allocated on behalf of the Participant to any individual
medical benefit account that is part of a pension or annuity plan within the
meaning of section 415(l) of the Code or, if the Participant is a key employee
within the meaning of section 419A(d)(3) of the Code, to any post-retirement
medical benefits account established pursuant to section 419A(d)(1) of the Code,
(v)    mandatory employee contributions within the meaning of
section 411(c)(2)(C) of the Code by such Participant, and
(vi)    any contributions or benefits provided under another plan to a leased
employee (within the meaning of section 414(n)(2) of the Code) by his or her
leasing organization with respect to services rendered to an Employer or an
Affiliate to the extent required under Treasury Regulation § 1.415(a)-1(f)(3).
For purposes of this Section 7.5, the terms “compensation” and “defined
contribution plan” shall have the meanings set forth in section 415 of the Code
(as amended from time to time) and the applicable Treasury Regulations, and the
term “employer” shall include all corporations and entities determined under
section 414(b) and (c) of the Code as modified by section 415(h) of the Code.
Section 7.6    Correction of Error. If it comes to the attention of the
Committee that an error has been made in any of the allocations prescribed by
this Article 7 or in the crediting of any amount to a Participant’s account or
in any other manner, then appropriate adjustment shall be made to the accounts
of all Participants and designated Beneficiaries that are affected by such
error, except that no adjustment need be made with respect to any Participant or
Beneficiary whose account has been distributed in full prior to the discovery of
such error. Correction of such error may be made by any method deemed
appropriate by the Committee applied in a nondiscriminatory manner and may
include discretionary or nonelective contributions by an Employer.
ARTICLE 8    

WITHDRAWALS, LOANS AND DISTRIBUTIONS
Section 8.1    Vesting.
(h)    In General. A Participant who terminates employment after the Effective
Date shall be entitled upon his termination of employment to the entire balance
of the Participant’s Salary Deferral Contributions Account, Rollover Account,
After-Tax Account, Qualified Nonelective Contributions Account, Qualified
Matching Contributions Account and Post-2005 Matching Contributions Account, and
a percentage of his or her Profit Sharing Account and Pre-2006 Matching
Contributions Account determined by reference to the number of the Participant’s
years of Service, in accordance with the following schedule.

22

--------------------------------------------------------------------------------




Years of Service
Percentage of Profit Sharing and 
Matching Contributions Accounts
less than 1
0%
at least 1, but less than 2
25%
at least 2, but less than 3
50%
3 or more
100%

Notwithstanding the foregoing, a Participant shall become 100% vested in his
account balance upon his death, attainment of age 55 or, when the Committee
makes a determination that the Participant has a Disability.
(i)    Grandfathered Vesting Schedules. Each Eligible Employee who was a
participant in the FHC Plan immediately prior to the effective date of the
September 1, 1997 amendment and restatement of the Plan and had commenced
employment with an employer in the FHC Plan prior to January 1, 1995 shall be
vested in his or her Profit Sharing Account and Pre-2006 Matching Contributions
Account in accordance with the following schedule:
Years of Service
Percentage of Profit Sharing and 
Matching Contributions Accounts
less than 1
0%
at least 1, but less than 2
34%
at least 2, but less than 3
67%
3 or more
100%

The vesting schedule set forth in this paragraph (ii) shall not apply, however,
to any participant in the FHC Plan who was employed by Intergroup HealthCare
Corporation of Utah, Intergroup HealthCare Corporation of Arizona, Gem Holding
Company (or any of its affiliates) or CareFlorida on the date that Foundation
Health Corporation first owned, directly or indirectly, at least 80% of the
stock of such Employer.
(j)    Forfeitures. If, upon a Participant’s termination of employment, the
Participant is not fully vested in the balance of his or her Profit Sharing
Account or Pre-2006 Matching Contributions Account, then the difference between
the value of each such account and the amount distributable with respect thereto
under subsection (a) or (b) of this Section shall be charged to such account and
forfeited. Such forfeiture shall occur as of the Valuation Date coinciding with
or next following the earlier of (i) the date the Participant takes a
distribution of his or her vested interest in such account as provided in
Section 8.5 and (ii) the date as of which the Participant incurs a Break in
Service of five consecutive years. If such Participant is reemployed prior to
incurring a Break in Service of five consecutive years, then such forfeiture
shall be reinstated as prescribed in Section 9.3(b). In the case of a
Participant who dies while performing qualified military service (as defined in
Section 414(u) of the Code), for purposes of this subsection (c) and to the
extent required by the Heroes Earnings Assistance and Relief Tax Act of 2008,
the value of the Participant’s Profit Sharing Account and Pre-2006 Matching
Contributions Account, if any, shall be determined as if the Participant resumed
employment with his or her Employer and then terminated such employment on
account of such Participant’s death.

23

--------------------------------------------------------------------------------




Section 8.2    Withdrawals Prior to Termination of Employment.
(a)    Withdrawals of After-Tax and Rollover Accounts. While a Participant is an
Employee, the Participant may at any time, by instructions at the time and in
the manner prescribed by the 401(k) Administrator, make a request to withdraw
all or any part of the value of the balances credited to his or her After-Tax
Account and Rollover Account. A Participant shall not be permitted to withdraw
any portion of his or her After-Tax Account or earnings thereon more frequently
than once during any calendar year.
(b)    Withdrawals After Age 59½ . Upon attaining age 59½, a Participant may at
any time, by instructions at the time and in the manner prescribed by the 401(k)
Administrator, make a request to withdraw any portion of the Participant’s
vested interest in his or her accounts under the Plan.
(c)    Hardship Withdrawals. A Participant who has incurred a financial hardship
while he or she is an Employee and who has not attained age 59½ may withdraw any
portion of the balance of his or her Salary Deferral Contributions Account and
any portion of the Participant’s vested interest in his or her Pre-2006 Matching
Contributions Account in an amount necessary to satisfy the financial hardship,
provided that such portion is not held as collateral for an outstanding plan
loan. The determination of whether a financial hardship exists and the amount
required to be distributed to satisfy the need created by the hardship will be
made by the 401(k) Administrator in a uniform and non-discriminatory manner
according to the following rules:
(3)    A financial hardship shall be deemed to exist if the Participant
certifies to the 401(k) Administrator that the financial need is on account of:
(A)    expenses for (or necessary to obtain) medical care that would be
deductible under section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income) incurred by the
Participant, or the Participant’s Spouse, children or dependents (as defined in
section 152 of the Code, without regard to section 152(b)(1), (b)(2) and
(d)(1)(B) of the Code);
(B)    costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments) such as reasonable closing costs and a
down payment;
(C)    payment of tuition, related educational fees, and room and board expenses
for a maximum period of the next 12 months of post-secondary education for the
Participant, or the Participant’s Spouse, children or dependents (as defined in
section 152 of the Code, without regard to section 152(b)(1), (b)(2) and
(d)(1)(B) of the Code);
(D)    payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

24

--------------------------------------------------------------------------------




(E)    payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents (as defined in section 152 of the Code,
without regard to section 152(d)(1)(B) of the Code);
(F)    expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income); or
(G)    such other immediate and heavy financial needs as determined by the
Commissioner of the Internal Revenue Service and announced by publication of
revenue rulings, notices or other documents of general applicability.
(H)    any other payments of expenses incurred under paragraphs (A), (C) or (E)
above with respect to a Registered Domestic Partner which the 401(k)
Administrator determines, based on all the relevant facts and circumstances, to
be an immediate and heavy financial need under such paragraphs.
(4)    A Participant may request a hardship distribution only to the extent the
amount of the distribution is not in excess of the amount required to satisfy
the financial need and the need cannot be relieved from other resources that are
reasonably available to the Participant. The Participant shall be required to
submit any supporting documentation as may be requested by the 401(k)
Administrator.
(5)    A distribution shall be deemed necessary to satisfy an immediate and
heavy financial need if (i) the Participant has obtained all other currently
available distributions (including distributions of ESOP dividends under Section
404(k) of the Code and withdrawals from the Participant’s After-Tax Account and
Rollover Account), other than hardship distributions, and non-taxable (at the
time of the loan) loans available under the Plan and all other plans maintained
by an Employer or another employer, and (ii) the Participant is prohibited under
the terms of the Plan or an otherwise legally enforceable agreement from making
any elective contributions and employee contributions to the Plan and all other
plans maintained by an Employer until the first payroll period following the
first Entry Date which is at least 6 months after the date of the hardship
distribution. Such a Participant may elect to re-commence making Salary Deferral
Contributions in accordance with the procedures established by the 401(k)
Administrator pursuant to Section 4.2.
(6)    Notwithstanding anything herein to the contrary, earnings after
December 31, 1988 credited to a Participant’s Salary Deferral Contributions
Account shall not be available for withdrawal pursuant to this subsection. The
Participant shall give the 401(k) Administrator notice of such Participant’s
intent to make any such withdrawal permitted by this subsection in the time and
manner prescribed by the 401(k) Administrator.
(d)    Qualified Reservist Withdrawals. A Participant who is a Qualified

25

--------------------------------------------------------------------------------




Reservist may, subject to subsection (e) of this Section, make a request while
on active duty as a Qualified Reservist, by instructions at the time and in the
manner prescribed by the 401(k) Administrator, to withdraw any portion of his or
her Salary Deferral Contributions Account not attributable to outstanding loans.
Notwithstanding the foregoing or any provision of the Plan to the contrary, a
Participant may not make Salary Deferral Contributions to the Plan for a 6-month
period following the date the Participant receives a distribution of such
Participant’s account balance(s) on account of such Participant’s termination of
employment during any period that the Participant was performing services in the
uniformed services (as described in section 3401(h)(2)(A) of the Code).
(e)    Miscellaneous Rules Relating to Withdrawals. For purposes of determining
the value of a Participant’s account balance under the Plan for purposes of this
Section, the Participant’s account balance shall be valued as of the date the
Participant’s request for a withdrawal is received by the 401(k) Administrator
in acceptable form and substance, or such other date prescribed by the 401(k)
Administrator in conjunction with the Plan’s recordkeeper (such date to be
applied in a uniform manner), and shall be paid within a reasonable period of
time after the withdrawal request is received by the recordkeeper. All
withdrawals under this Section shall be paid in cash. For purposes of this
paragraph, the value of a Participant’s accounts shall be determined by
excluding the portion credited to the Participant’s loan fund subaccount under
Section 8.3(b), if any. To the extent permitted by the 401(k) Administrator, a
Participant who elects a withdrawal under this Section shall designate the
extent to which any such withdrawal shall be made from the various investment
funds and the Company Stock Fund in which his or her account balance is
invested, but absent any such designation such withdrawal shall be made from
such funds as the 401(k) Administrator shall, in its sole discretion, determine.
The amount of any withdrawal pursuant to this Section shall not be less than
$500 or, if lesser, the value of the Participant’s account from which the
withdrawal is made. Notwithstanding the foregoing, a Participant whose
compensation is determined by the Compensation Committee pursuant to the by-laws
of the Company shall not be permitted to elect a withdrawal pursuant to this
Section 8.2 from such Participant’s Profit Sharing Contributions Account to the
extent such account is invested in the Company Stock Fund.
Section 8.3    Loans to Participants.
(f)    Making of Loans. Subject to the restrictions set forth in this Section,
the 401(k) Administrator shall establish a loan program whereby any Participant
who is an Employee may request, pursuant to procedures established by the 401(k)
Administrator, to borrow funds from the Plan.
(1)    The principal balance of such loan shall be at least $1,000 and shall not
exceed the lesser of:
(A)    50 percent (50%) of the aggregate of the Participant’s vested account
balances as of the Valuation Date coinciding with or immediately preceding the
day on which the loan is made, and
(B)    $50,000,

26

--------------------------------------------------------------------------------




reduced by the excess, if any, of the highest outstanding loan balance of the
Participant under all plans maintained by the Employer during the period of time
beginning one year and one day prior to the date such loan is to be made and
ending on the date such loan is to be made over the outstanding balance of loans
from all such plans on the date on which such loan was made.
(2)    Notwithstanding the above, the only available funds for any loan are
those invested in the core investment funds. The portion of the Participant’s
account invested in the Company Stock Fund and the options available through the
mutual fund window will not be liquidated for a loan and therefore may limit the
amount available to be borrowed.
(g)    Restrictions. Amounts equal to any such loan shall be debited
proportionately from each of the Participant’s accounts and investment
subaccounts (other than subaccounts invested in the Company Stock Fund and
through the mutual fund window), subject to any other ordering rules adopted by
the Committee. Each loan approved by the 401(k) Administrator shall be subject
to the loan program and only upon the following terms and conditions:
(1)    period for repayment of the loan shall not exceed five years from the
date of the loan; provided, however, that if the purpose of the loan, as
determined by the 401(k) Administrator, is to acquire any dwelling unit that
within a reasonable period of time is to be used as the principal residence of
the Participant, then such period for repayment may exceed five (5) years to the
extent permitted by the 401(k) Administrator, but not to exceed 15 years.
(2)    Each loan shall be secured by an assignment of a portion of the
Participant’s vested benefit under the Plan at least equal to the initial
principal amount of such loan and such other collateral as may be required by
the 401(k) Administrator.
(h)    Applicability. The provisions of this Section 8.3 shall apply to any
person who is a Participant but who is not an Employee and any Beneficiary of a
deceased Participant if such Participant or Beneficiary is a “party in interest”
as defined in section 3(14) of ERISA. The grant of a loan pursuant to this
Section 8.3 and the terms and conditions thereof shall apply to any such
Participant or Beneficiary in the same manner as to a Participant who is an
Employee, except that the requirements of Section 8.3(b)(2) shall be met with
respect to each such Participant and Beneficiary if such Participant or
Beneficiary consents to have such loan repaid in substantially equal
installments as determined by the 401(k) Administrator, but not less frequently
than quarterly.
Section 8.4    Distribution Upon Termination of Employment. Except as provided
in Section 8.1, a Participant or his or her designated Beneficiary, as the case
may be, shall be entitled to receive the Participant’s entire vested account
balance as soon as administratively practicable following the date of the
Participant’s termination of employment.
Section 8.5    Time and Form of Distribution upon Termination of Employment.

27

--------------------------------------------------------------------------------




(a)    Normal Form of Distribution. Any distribution upon termination of a
Participant’s employment shall be made by the Trustee at the direction of the
401(k) Administrator by payment in a lump sum in cash.
(b)    Small Benefits Payable in Lump Sum. Notwithstanding any provision of the
Plan to the contrary, if the vested balance of a Participant’s Plan accounts
does not exceed $1,000 (such amount referred to herein as the “small benefit
amount”), then such balance shall be distributed in a lump sum cash payment
after the Participant’s termination of employment in accordance with
administrative practices and procedures.
(c)    Time of Distribution. Except as provided in Sections 8.2(d) and 8.5(b),
upon a Participant’s termination of employment, the payment of a lump sum shall
be made as soon as administratively feasible on the Valuation Date occurring on
or immediately after the date on which such termination of employment occurs or
at such later time as the Participant or his or her Beneficiary, as the case may
be, shall elect, which election may be changed as of any Valuation Date by
advance written notice to the Committee, provided, however, that:
(1)    subject to Section 8.5(d), no payments shall be made before the
Participant’s 65th birthday unless the Participant has consented in writing;
(2)    in the case of a Participant who does not elect any distribution to which
such Participant becomes entitled upon termination of employment, distribution
shall be made to such Participant by payment in a lump sum no later than 60 days
after the end of the Plan Year which contains the latest of (i) the date of the
Participant’s termination of employment, (ii) the 10th anniversary of the year
in which the Participant began participating in the Plan and (iii) the
Participant’s 65th birthday;
(3)    distributions commencing after the Participant’s death shall be completed
within five years after the death of the Participant, except that (i) if the
Participant’s Beneficiary is the Participant’s Spouse, distribution may be
deferred until the last day of the Plan Year in which the Participant would have
attained age 70½ had he or she survived and (ii) if the Participant’s
Beneficiary is a natural person other than the Participant’s Spouse and
distributions commence not later than one year after the Participant’s death,
such distributions may be made over a period not longer than the life expectancy
of such Beneficiary. If at the time of the Participant’s death, distribution of
the Participant’s benefit has commenced, the remaining portion of the
Participant’s benefit shall be paid in the manner elected by the Participant’s
Beneficiary, but at least as rapidly as was the method of distribution being
used prior to the Participant’s death; and
(4)    with respect to a Participant who continues in employment after attaining
age 70½, distribution of the Participant’s account balance shall commence no
later than the Participant’s required beginning date. For purposes of this
paragraph, the term “required beginning date” shall mean (i) with respect to a
Participant who is a 5%-owner (within the meaning of section 416(i) of the
Code), April 1 of the calendar year following the calendar year in which the
Participant attains age 70½ and (ii) with respect to any other Participant,
April 1 of the calendar year following the calendar year in which the
Participant retires. Distributions made under this paragraph shall be made in
the form

28

--------------------------------------------------------------------------------




of installment payments in the minimum amount required by section 401(a)(9) of
the Code over the life expectancy of the Participant based on the Participant’s
age, or if applicable, the joint life expectancies of such Participant and the
Participant’s Spouse.
This section and the distributions made hereunder shall be administered in
accordance with section 401(a)(9) of the Code and the regulations promulgated
thereunder, as set forth in Section 8.9.
(d)    Direct Rollover Option. In the case of a distribution that is an Eligible
Rollover Distribution, as defined in Section 5.1, a Distributee may elect that
all or any portion of such distribution to which he or she is entitled shall be
directly transferred from the Plan to an Eligible Retirement Plan.
(e)    Valuation of Accounts. For purposes of determining the value of a
Participant’s account balance under the Plan for purposes of this Section, the
Participant’s account balance shall be valued as of the date the Participant’s
request for a distribution is received by the Committee in acceptable form and
substance, or such other date prescribed by the Committee in conjunction with
the Plan’s recordkeeper (such date to be applied in a uniform manner).
Section 8.6    Designation of Beneficiary.
(a)    Each Participant shall have the right to designate a Beneficiary or
Beneficiaries (who may be designated contingently or successively and that may
be an entity other than a natural person) to receive any distribution to be made
under Section 8.4 upon the death of such Participant or, in the case of a
Participant who dies subsequent to termination of his or her employment but
prior to the distribution of the entire amount to which such Participant is
entitled under the Plan, any undistributed balance to which such Participant
would have been entitled. However, if the Participant was married, then such
designation or change thereof will only be effective if the Spouse gave written
consent to such designation (or change thereof), acknowledging the effect of
such consent and witnessed by a notary public or a Plan representative, or it is
established to the satisfaction of the Committee that such consent could not be
obtained because the Participant’s Spouse cannot be located or such other
circumstances as may be prescribed in Regulations. Subject to the preceding
sentence, a Participant may from time to time, without the consent of any
Beneficiary, change or cancel any such designation. Such designation and each
change therein shall be made in the form prescribed by the Committee and shall
be filed with the Committee.
(b)    For purposes of this Section 8.6 only and except as provided in Article
2, paragraph 14, the term “Spouse” shall include a Registered Domestic Partner.
To the extent the Spouse under this Section is a Registered Domestic Partner,
the terms “marriage” and “divorce” used in this subsection shall be interpreted
as referring to creating or dissolving such relationship.
(c)    If (i) no Beneficiary has been named by a deceased Participant, (ii) such
designation is not effective pursuant to the proviso contained in the first
sentence of subsection (a), or (iii) the designated Beneficiary has predeceased
the Participant, any

29

--------------------------------------------------------------------------------




undistributed balance of the deceased Participant’s account shall be distributed
by the Trustee at the direction of the Committee (A) to the surviving Spouse of
such deceased Participant, if any, or (B) if there is no surviving Spouse, to
the then living children, if any, of the Participant in equal shares, or (C) if
there are no such children, to the executor or administrator of the estate of
such deceased Participant.
(d)    The marriage of a Participant shall be deemed to automatically revoke any
prior designation of a Beneficiary made by him or her. If a Participant
designates his/her Spouse as Beneficiary and subsequently becomes divorced from
that Spouse, the designation of the Spouse as Beneficiary under the Plan is
automatically rescinded unless either (i) specifically provided otherwise under
a “qualified domestic relations order” as defined in Section 414(p) of the Code,
or (b) the Participant enters into a new designation naming the former Spouse as
Beneficiary.
(e)    If, within a period of three years following the death or other
termination of employment of any Participant, the Committee, in the exercise of
reasonable diligence, has been unable to locate the person or persons entitled
to benefits under this Article 8, the rights of such person or persons shall be
forfeited, provided, however, that the Plan shall reinstate and pay to such
person or persons the amount of the benefits so forfeited upon a claim for such
benefits made by such person or persons. The amount to be so reinstated shall be
obtained from the total amount that shall have been forfeited pursuant to this
Section 8.6 during the Plan Year that the claim for such forfeited benefit is
made. If the amount to be reinstated exceeds the amount of such forfeitures, the
Employer in respect of whose Employee the claim for forfeited benefit is made
shall make a contribution in an amount equal to the remainder of such excess.
Any such contribution shall be made without regard to whether or not the
limitations set forth in Section 4.6 will be exceeded by such contribution.
Section 8.7    Distributions to Minor and Disabled Distributees. Any
distribution under this Article that is payable to a distributee who is a minor
or to a distributee who, in the opinion of the Committee, is unable to manage
his or her financial affairs by reason of illness or mental incompetency may be
made to or for the benefit of any such distributee at such time consistent with
the provisions of Section 8.5 and in such of the following ways as the legal
representative of such distributee shall direct: (a) directly to any such minor
distributee if, in the opinion of such legal representative, he or she is able
to manage his or her financial affairs, (b) to such legal representative, (c) to
a custodian under a Uniform Gifts to Minors Act for any such minor distributee,
or (d) to some near relative of any such distributee to be used for the latter’s
benefit. Neither the Committee nor the Trustee shall be required to see to the
application by any third party other than the legal representative of a
distributee of any distribution made to or for the benefit of such distributee
pursuant to this Section.
Section 8.8    Missing Person. If, within a period of three years following the
death or other termination of employment of any Participant, the Committee, in
the exercise of reasonable diligence, has been unable to locate the person or
persons entitled to benefits under this Article 8, then the rights of such
person or persons shall be forfeited, and, subject to the following sentence,
the amount so forfeited shall be used to reduce the Profit Sharing Contributions
or Matching Contributions otherwise made pursuant to Sections 4.1 or 4.4 of the
Plan for the Plan Year in which such forfeiture occurs; provided, however, that
the Plan shall reinstate and pay to

30

--------------------------------------------------------------------------------




such person or persons the amount of the benefits so forfeited upon a claim for
such benefits made by such person or persons. The amount to be so reinstated
shall be obtained from the total amount that shall have been forfeited pursuant
to this Section 8.8 during the Plan Year that the claim for current forfeited
benefit is made, or if such amount is insufficient, from the amounts forfeited
pursuant to Sections 4.5(d) and 8.1(c). If the amount to be reinstated exceeds
the amount of such forfeitures, then the Employer in respect of whose Employee
the claim for forfeited benefits is made shall make a contribution in an amount
equal to the remainder of such excess. Any such contribution shall be made
without regard to whether or not the limitations set forth in Section 4.6 will
be exceeded by such contribution.
Section 8.9    Minimum Required Distributions.
(a)    General Rules.
(i)    Precedence. The requirements of this Section 8.9 will take precedence
over any inconsistent provisions of the Plan.
(ii)    Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 8.9 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9).
(iii)    Waiver of 2009 RMDs. Notwithstanding the foregoing, unless otherwise
elected by the Participant or Beneficiary, there shall be no required minimum
distributions for 2009 under Section 401(a)(9) of the Code as mandated by the
Worker, Retiree, and Employer Recovery Act of 2008.
(b)    Time and Manner of Distribution.
(iv)    Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.
(v)    Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
1If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in this Section 8.9, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.
2    If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then, except as provided in this Section 8.9,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

31

--------------------------------------------------------------------------------




3    If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary (determined without regard to calendar year 2009) of the
Participant’s death.
4    If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 8.9(b)(ii), other than
Section 8.9(b)(ii)1, will apply as if the surviving spouse were the Participant.
For purposes of this Section 8.9(b)(ii) and Section 8.9(d), unless
Section 8.9(b)(ii)4 applies, distributions are considered to begin on the
Participant’s required beginning date. If Section 8.9(b)(ii)4 applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 8.9(b)(ii)1. If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 8.9(b)(ii)1, the date distributions
are considered to begin is the date distributions actually commence.
(vi)    Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 8.9(c) and 8.9(d) of
this Section 8.9. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations.
(c)    Required Minimum Distributions During Participant’s Lifetime.
(i)    Amount of Required Minimum Distribution for Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
1    the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or
2    if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

32

--------------------------------------------------------------------------------




(ii)    Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 8.9(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.
(d)    Required Minimum Distributions After Participant’s Death.
(i)    Death On or After Date Distributions Begin.
1    Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:
(A)    The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.
(B)    If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
(C)    If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
2    No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
(ii)    Death Before Date Distributions Begin.

33

--------------------------------------------------------------------------------




1    Participant Survived by Designated Beneficiary. Except as provided in this
Section 8.9, if the Participant dies before the date distributions begin and
there is a designated beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account balance by the
remaining life expectancy of the Participant’s designated beneficiary,
determined as provided in Section 8.9(a).
2    No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary (determined without regard to calendar
year 2009) of the Participant’s death.
3    Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 8.9(b)(ii)1, this Section 8.9(d)
will apply as if the surviving spouse were the Participant.
(e)    Definitions.
(i)    Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 8.6 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A‑4, of the Treasury regulations.
(ii)    Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 8.9(b)(ii). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.
(iii)    Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.
(iv)    Participant’s Account Balance. The Account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and

34

--------------------------------------------------------------------------------




allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.
(v)    Required Beginning Date. The date specified in Section 8.5(c)(4) of the
Plan.
ARTICLE 9    

SPECIAL PARTICIPATION RULES
Section 9.1    Change of Employment Status. If an Employee who is not a
Participant becomes eligible to participate because of a change in his or her
employment status, then such Employee shall be entitled to become a Participant
as soon as administratively practicable following the first Entry Date
coincident with or next following the Employee’s satisfaction of the eligibility
requirements.
Section 9.2    Reemployment of an Eligible Employee Whose Employment Terminated
Prior to Becoming a Participant.
(i)    If an Eligible Employee whose employment terminated before the Employee
had satisfied the requirements of Section 3.1 is reemployed by an Employer, such
Employee’s prior service shall be disregarded and such Employee shall be
eligible to become a Participant in accordance with Section 3.1.
(j)    If an Eligible Employee whose employment terminated after he or she had
satisfied the requirements of Section 3.1 but prior to becoming a Participant is
reemployed by an Employer, then he or she shall not be required to satisfy again
such requirements and shall be eligible to become a Participant as soon as
administratively practicable on the Entry Date coincident with or next following
the date of his or her reemployment date.
Section 9.3    Reemployment of a Terminated Participant.
(b)    Participation. If a terminated Participant is reemployed, then he or she
shall not be required to satisfy the requirements of Section 3.1, and shall be
eligible to participate as of the first Entry Date on or after the date of his
or her reemployment date, provided that such rehired Participant shall be
eligible to make Salary Deferral Contributions on the first day of the first
payroll period occurring after such Entry Date as of which the Plan’s
recordkeeper has all the documentation it deems necessary to process such
contributions.
(c)    Restoration of Forfeitures. If a Participant who terminated employment
with the Employers is reemployed prior to incurring a Break in Service of five
consecutive years and, if upon his termination of employment, such a Participant
received a distribution pursuant to Section 8.4 and a portion of his Profit
Sharing Account or Pre-2006 Matching Contributions Account was forfeited
pursuant to Section 8.1(c), then the Participant shall have the right to

35

--------------------------------------------------------------------------------




repay to the Trustee an amount equal to the amount distributed, provided that
the repayment is made on or before the last day of the Plan Year in which the
fifth anniversary of the Participant’s date of reemployment occurs. An amount so
repaid shall be allocated to the Participant’s account as soon as
administratively practicable after the repayment is received by the Trustee.
Regardless of whether a Participant repays the amount equal to his or her
previous distribution, an amount equal to the portion forfeited from the
Participant’s Profit Sharing Account and Pre-2006 Matching Contributions Account
shall be credited to such account. The source of funds for the formerly
forfeited amounts which are so credited in a Plan Year shall be the forfeitures
pursuant to Sections 4.5(d) and 8.1(c) for such Plan Year. If the forfeitures
pursuant to Sections 4.5(d) and 8.1(c) for any Plan Year are less than the
formerly forfeited amounts which are credited in such Plan Year to Participants’
accounts pursuant to this Section, then the Company shall direct the Employer of
each such Participant to make an additional contribution in an amount determined
by the Company so that the amount of such additional contributions and the
forfeitures pursuant to Sections 4.5(d) and 8.1(c) are equal to the amounts
credited to such Participants’ accounts that are attributable to the previously
forfeited amounts. Any such additional contribution is not subject to the
deduction limitation set forth in Section 4.6.
Section 9.4    Employment by Related Entities. If an individual is employed by
an Affiliate that is not a participating Employer, then any period of such
employment shall be taken into account to the same extent it would have been had
such period of employment been as an Employee of his or her Employer solely for
the purposes of (i) determining whether and when such individual is eligible to
participate in the Plan under Article 3, (ii) measuring such individual’s years
of Service and (iii) determining when such individual has retired or otherwise
terminated his or her employment for purposes of Article 8.
Section 9.5    Leased Employees. If an individual who performed services as a
leased employee (within the meaning of section 414(n)(2) of the Code) of an
Employer or an Affiliate becomes an Employee, or if an Employee becomes such a
leased employee, then any period during which such services were so performed
shall be taken into account solely for the purposes of (i) determining whether
and when such individual is eligible to participate in the Plan under Article 3,
(ii) measuring such individual’s years of Service and (iii) determining when
such individual has retired or otherwise terminated his or her employment for
purposes of Article 8 to the same extent it would have been had such service
been as an Employee. This Section shall not apply to any period of service
during which such a leased employee was covered by a plan described in section
414(n)(5) of the Code.
Section 9.6    Reemployment of Veterans.
(a)    General. The provisions of this Section shall apply in the case of the
reemployment by an Employer of an Eligible Employee, within the period
prescribed by USERRA, after the Employee’s completion of a period of Qualified
Military Service. The provisions of this Section are intended to provide such
Employees with the rights required by USERRA and section 414(u) of the Code, and
shall be interpreted in accordance with such intent.
(b)    Make Up of Salary Deferral Contributions. Such Employee shall be entitled
to make contributions under the Plan (“Make-Up Deferrals”), in addition to any
Salary

36

--------------------------------------------------------------------------------




Deferral Contributions which the Employee elects to have made under the Plan
pursuant to Section 4.2. From time to time while employed by an Employer, such
Employee may elect to make such Make-Up Deferrals during the period beginning on
the date of such Employee’s reemployment and ending on the earlier of:
(i)    the end of the period equal to the product of three and such Employee’s
period of Qualified Military Service, and
(ii)    the fifth anniversary of the date of such reemployment.
Such Employee shall not be permitted to contribute Make-Up Deferrals to the Plan
in excess of the amount which the Employee could have elected to have made under
the Plan in the form of Salary Deferral Contributions if the Employee had
continued in employment with his or her Employer during such period of Qualified
Military Service. Such Employee shall be deemed to have earned “Compensation”
from his or her Employer during such period of Qualified Military Service for
this purpose in the amount prescribed by sections 414(u)(2)(B) and 414(u)(7) of
the Code. The manner in which an Eligible Employee may elect to make Make-Up
Deferrals pursuant to this subsection (b) shall be prescribed by the 401(k)
Administrator.
(c)    Make-Up of Matching Contributions. An Eligible Employee who contributes
Make-Up Deferrals as described in subsection (b) shall be entitled to an
allocation of Matching Contributions (“Make-Up Matching Contributions”) in an
amount equal to the amount of Matching Contributions which would have been
allocated to the applicable Matching Contributions Account of such Eligible
Employee under the Plan if such Make-Up Deferrals had been made in the form of
Salary Deferral Contributions during the period of such Employee’s Qualified
Military Service. The amounts necessary to make such allocation of Make-Up
Matching Contributions shall be derived from forfeitures not yet applied towards
Matching Contributions for the Plan Year in which the Make-Up Deferrals are
made, and if such forfeitures are not sufficient for this purpose, then the
Eligible Employee’s Employer shall make a special contribution which shall be
utilized solely for purposes of such allocation.
(d)    Profit Sharing Contributions. Such Employee shall be entitled to share in
any allocations of Profit Sharing Contributions with respect to such period of
Qualified Military Service as an Eligible Employee. Such Employee shall be
deemed to have earned “Compensation” from his or her Employer during such period
of Qualified Military Service for this purpose in the amount prescribed by
sections 414(u)(2)(B) and 414(u)(7) of the Code.
(e)    Application of Limitations and Nondiscrimination Rules. Any contributions
made by an Eligible Employee or an Employer pursuant to this Section on account
of a period of Qualified Military Service in a prior Plan Year shall not be
subject to the limitations prescribed by Sections 4.3, 4.6 and 7.5 of the Plan
(relating to sections 402(g), 404 and 415 of the Code) for the Plan Year in
which such contributions are made. Furthermore, any such contributions shall not
be taken into account for purposes of the average contribution percentage test
described in Section 4.5.
ARTICLE 10    



37

--------------------------------------------------------------------------------




SHAREHOLDER RIGHTS WITH RESPECT TO COMPANY STOCK
Section 10.1    Voting Shares of Company Stock. Each Participant (or
Beneficiary) shall be entitled to give voting instructions, in the time and
manner prescribed by the Trustee, with respect to the number of whole shares of
Company Stock allocated to his or her accounts. The Trustee shall vote, in
person or by proxy, such shares according to the voting instructions of
Participants (or Beneficiaries) which have been timely submitted to the Trustee.
To the extent permitted by law, the Trustee shall vote the shares of Company
Stock credited to Participants’ (or Beneficiaries’) accounts with respect to
which the Trustee does not timely receive voting instructions, shares of Company
Stock that are not allocated to Participants’ (or Beneficiaries’) accounts (if
any) and fractional shares in the same proportion by which the Trustee votes
shares of Company Stock for which instructions are timely received.
Written notice of any meeting of shareholders of the Company and a request for
voting instructions shall be given by the Trustee, at such time and in such
manner as the Trustee shall determine, to each Participant (or Beneficiary)
entitled to give instructions for voting shares of Company Stock at such
meeting. The Company shall establish a means by which such voting instructions
can expeditiously be delivered to the Trustee. All such instructions shall be
confidential and shall not be disclosed to any person, including any Employer.
Section 10.2    Tender Offers.
(d)    Rights of Participants. In the event a tender offer is made generally to
the shareholders of the Company to transfer all or a portion of their shares of
Company Stock in return for valuable consideration, including, but not limited
to, offers regulated by section 14(d) of the Securities Exchange Act of 1934, as
amended, the Trustee shall respond to such tender offer in respect of shares of
Company Stock held by the Trustee in the Company Stock Fund in accordance with
instructions obtained from Participants (or Beneficiaries). Each Participant (or
Beneficiary) shall be entitled to instruct the Trustee regarding how to respond
to any such tender offer with respect to the number of shares of Company Stock
then allocated to his or her accounts. Each Participant (or Beneficiary) who
does not provide timely instructions to the Trustee shall be presumed to have
directed the Trustee not to tender shares of Company Stock allocated to his or
her accounts. A Participant (or Beneficiary) shall not be limited in the number
of instructions to tender or withdraw from tender which he or she can give, but
a Participant (or Beneficiary) shall not have the right to give instructions to
tender or withdraw from tender after a reasonable time established by the
Trustee pursuant to paragraph (c) below.
(e)    Duties of the Company. Within a reasonable time after the commencement of
a tender offer, the Company shall cause the Trustee to provide to each
Participant or Beneficiary, as the case may be:
(iii)    the offer to purchase as distributed by the offeror to the shareholders
of the Company,
(iv)    a statement of the number of shares of Company Stock allocated to his or
her account, and

38

--------------------------------------------------------------------------------




(v)    directions as to the means by which instructions with respect to the
tender offer can be given.
The Company shall establish and pay for a means by which instructions with
respect to a tender offer can expeditiously be delivered to the Trustee. All
such instructions shall be confidential and shall not be disclosed to any
person, including any Employer. The Company at its election may engage an agent
to receive such instructions and transmit them to the Trustee.
For purposes of allocating the proceeds of any sale or exchange pursuant to a
tender offer, the Trustee shall then treat as having been sold or exchanged from
each of the individual accounts of Participants (and Beneficiaries) who provided
timely directions to the Trustee under this Section that number of shares of
Company Stock subject to such directions and the proceeds of such sale or
exchange shall be allocated accordingly. Any proceeds from the sale or exchange
of shares of Company Stock shall be invested in a commingled fund maintained by
the Trustee designated to hold such amounts pending investment instructions from
Participants (and Beneficiaries).
(f)    Duties of the Trustee. The Trustee shall follow the instructions of the
Participants (and Beneficiaries) with respect to the tender offer as transmitted
to the Trustee. The Trustee may establish a reasonable time, taking into account
the time restrictions of the tender offer, after which it shall not accept
instructions of Participants (or Beneficiaries).
ARTICLE 11    

ADMINISTRATION
Section 11.1    The Committee.
(g)    Either (i) the Compensation Committee or (ii) the Chairman of the Board
of Directors or the President of the Company, to the extent authorized by the
Compensation Committee, shall appoint a Committee consisting of three or more
members that shall be the “administrator” of the Plan within the meaning of such
term as used in ERISA. The Committee shall be a “named fiduciary” within the
meaning of such term as used in ERISA. The Compensation Committee or an
authorized officer shall have the right at any time, with or without cause, to
remove one or more members of the Committee. In addition, any member of the
Committee may resign and such resignation shall be effective upon delivery of
the written resignation to the Company. Notwithstanding anything contained in
this Section 11.1, an Employee of the Company who serves on the Committee shall
be deemed to resign upon the termination of such Employee’s employment with the
Company. Such deemed resignation shall be effective as of the date of the
termination of employment. Upon the resignation, removal or failure or inability
for any reason of any member of the Committee to act hereunder, the Compensation
Committee or an authorized officer shall appoint a successor. Any successor
members of the Committee shall have all the rights, privileges and duties of the
predecessor, but shall not be held accountable for the acts of the predecessor.
(h)    Any member of the Committee may, but need not, be an employee, director,
officer or shareholder of an Employer and such status shall not disqualify him
or her

39

--------------------------------------------------------------------------------




from taking any action hereunder or render him or her accountable for any
distribution or other material advantage received by him or her under the Plan,
provided that no member of the Committee who is a Participant shall take part in
any action of the Committee or any matter involving solely his or her rights
under the Plan.
(i)    Promptly after the appointment of the members of the Committee and from
time to time thereafter, and promptly after the appointment of any successor
member of the Committee, the Trustee shall be notified as to the names of the
persons appointed as successor members of the Committee by delivery to the
Trustee of a written notice of such appointment.
(j)    The Committee shall have the duty and authority to interpret and
construe, in its sole discretion, the terms of the Plan in regard to all
questions of eligibility, the status and rights of Participants, distributees
and other persons under the Plan, and the manner, time, and amount of payment of
any distribution under the Plan. Benefits under the Plan shall be paid only if
the Committee decides in its discretion that the Participant, distributee or
other person is entitled to them. Each Employer shall, from time to time, upon
request of the Committee, furnish to the Committee such data and information as
the Committee shall require in the performance of its duties. All determinations
and actions of the Committee shall be conclusive and binding upon all affected
parties, except that the Committee may revoke or modify a determination or
action that it determines to have been in error.
(k)    The Committee shall supervise the collection of Salary Deferral
Contributions made pursuant to Section 4.2 and the delivery of such
contributions to the Trustee.
(l)    The Committee or the 401(k) Administrator shall direct the Trustee to
make payments of amounts to be distributed from the Trust under Article 8.
(m)    The Committee may allocate its responsibilities among its members and may
designate any other person, partnership, corporation or another committee to
carry out any of its responsibilities with respect to administration of the
Plan. Any such allocation or designation shall be reduced to writing and such
writing shall be kept with the records of the Plan. Any reference in the Plan to
the Committee shall include any person, partnership, corporation or committee to
which the Committee has delegated any of its responsibilities.
(n)    The Committee may act at a meeting, or by writing without a meeting, by
the vote or written assent of a majority of its members. The Compensation
Committee shall designate one member of the Committee as its chairman, and the
chairman of the Committee shall appoint one member of the Committee as its
secretary. The Committee shall keep the Trustee advised of the identity of the
members holding such offices. The Committee, as Plan Administrator, shall be the
Plan’s agent for service of legal process and shall be authorized to forward all
necessary communications to the Trustee. The secretary of the Committee shall
keep records of all meetings of the Committee. The Committee may adopt such
rules and procedures as it deems desirable for the conduct of its affairs and
the administration of the Plan, provided that any such rules and procedures
shall be consistent with the provisions of the Plan and ERISA.
(o)    The members of the Committee shall discharge their duties with respect to
the Plan (i) solely in the interest of the Participants and Beneficiaries, (ii)
for the exclusive

40

--------------------------------------------------------------------------------




purpose of providing benefits to Employees participating in the Plan and their
Beneficiaries and of defraying reasonable expenses of administering the Plan and
(iii) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims. The Employers hereby jointly and severally indemnify the members
of the Committee from the effects and consequences of their acts, omissions and
conduct in their official capacity, except to the extent that such effects and
consequences result from their own willful misconduct.
(p)    The members of the Committee may not receive any compensation or fee for
services as members of the Committee. The Employer shall reimburse the members
of the Committee for any necessary expenditures incurred in the discharge of
their duties as members of the Committee.
(q)    The Committee may employ such counsel (who may be counsel for an
Employer) and agents and may arrange for such clerical and other services as it
may require in carrying out the provisions of the Plan.
Section 11.2    Claims Procedure. Any Participant or distributee who believes he
or she is entitled to benefits in an amount greater than those which he or she
is receiving or has received may file a claim with the Committee. Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed, and the address of the claimant. The Committee shall
review the claim and, unless special circumstances require an extension of time,
within 90 days after receipt of the claim, give written notice by registered or
certified mail to the claimant of its decision with respect to the claim. If
special circumstances require an extension of time, the claimant shall be so
advised in writing within the initial 90-day period and in no event shall such
an extension exceed 90 days. The notice of the decision of the Committee with
respect to the claim shall be written in a manner calculated to be understood by
the claimant and, if the claim is wholly or partially denied, set forth the
specific reasons for the denial, specific references to the pertinent Plan
provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the claim review procedure under the Plan (including a statement of the
claimant’s right to bring civil action under section 502(a) of ERISA following
the final denial of the claim). The Committee shall also advise the claimant
that the claimant or his or her duly authorized representative may request a
review by the Committee of the denial by filing with the Committee within 60
days after notice of the denial has been received by claimant, a written request
for such review. The claimant shall be informed that he or she may have
reasonable access to pertinent documents and submit written comments, documents
records and other information relating to the claim to the Committee within the
same 60-day period. Upon request and free of charge, the claimant also may have
reasonable access and copies of, documents, records and other information
relative to the claim. If a request is so filed, review of the denial shall be
made by the Committee within, unless special circumstances require an extension
of time, 60 days after receipt of such request, and the claimant shall be given
written notice of the Committee’s final decision. If special circumstances
require an extension of time, the claimant shall be so advised in writing within
the initial 60-day period and in no event shall such an extension exceed
60 days. The notice of the

41

--------------------------------------------------------------------------------




final decision of the Committee shall be provided to the claimant and shall
include specific reasons for the decision, specific references to the pertinent
Plan provisions on which the decision is based and a statement that the claimant
is entitled, upon request and free of charge, to reasonable access to, and
copies of, all relevant documents, records and information. The notice shall be
written in a manner calculated to be understood by the claimant and shall notify
the claimant of his or her right to bring a civil action under section 502(a) of
ERISA.
Section 11.3    Notices to Participants. All notices, reports and statements
given, made, delivered or transmitted to a Participant or distributee or any
other person entitled to or claiming benefits under the Plan shall be deemed to
have been duly given, made or transmitted when mailed by first class mail with
postage prepaid and addressed to the Participant or distributee or such other
person at the address last appearing on the records of the Committee. A
Participant or distributee or other person may record any change of his or her
address from time to time by written notice filed with the 401(k) Administrator.
Section 11.4    Notices. Written directions, notices and other communications
from Participants or distributees or any other person entitled to or claiming
benefits under the Plan to the Committee or the 401(k) Administrator shall be
deemed to have been duly given, made or transmitted either when delivered to
such location as shall be specified upon the forms prescribed by the Committee
or the 401(k) Administrator for the giving of such directions, notices and other
communications or when mailed by first class mail with postage prepaid and
addressed to the addressee at the address specified upon such forms.
Section 11.5    Records. The Committee shall keep a record of all of its
proceedings with respect to the Plan and shall keep or cause to be kept all
books of account, records and other data as may be necessary or advisable in the
Committee’s judgment for the administration of the Plan.
Section 11.6    Reports of Trustee and Accounting to Participants. The Committee
shall keep on file, in such form as it shall deem convenient and proper, all
reports concerning the Trust Fund received by it from the Trustee, and the
Committee shall advise each Participant and Beneficiary of the balance credited
to any account for his or her benefit as of the close of such Plan Year pursuant
to Article 7 hereof.
ARTICLE 12    

PARTICIPATION BY OTHER EMPLOYERS
Section 12.1    Adoption of Plan. With the consent of the Company, any Affiliate
may become a participating Employer under the Plan by (a) taking such action as
shall be necessary to adopt the Plan and (b) executing and delivering such
instruments and taking such other action as may be necessary or desirable to put
the Plan into effect with respect to such entity. However, the sole, exclusive
right of any other amendment of whatever kind or extent to the Plan or Trust is
reserved by the Company. The administrative powers and control of the Company,
as provided in the Plan and Trust agreement, including the sole right of
amendment, and of appointment and removal of the Trustee and its successors,
shall not be diminished by reason of the participation of any such adopting
entity in the Plan.
Section 12.2    Withdrawal from Participation. Any Employer may withdraw from

42

--------------------------------------------------------------------------------




participation in the Plan at any time by filing with the Company a duly
certified copy of a written instrument duly adopted by the Employer to that
effect and giving notice of its intended withdrawal to the Company, the other
Employers and the Trustee prior to the effective date of withdrawal. Any
Employer, by action of its board of directors or other governing authority, may
withdraw from the Plan and Trust after giving 90 days’ notice to the Board of
Directors, provided the Board of Directors consents to such withdrawal.
Distribution may be implemented through continuation of the Trust, or transfer
to another trust fund exempt from tax under section 501(a) of the Code, or to a
group annuity contract qualified under section 401(a) of the Code, or
distribution may be made as an immediate cash payment in accordance with the
directions of the Company; provided, however, that no such action shall divert
any part of such fund to any purpose other than the exclusive benefit of the
Employees of such Employer.
Section 12.3    Continuance by a Successor. In the event that an Employer is
reorganized by way of merger, consolidation, transfer of assets or otherwise, so
that another entity succeeds to all or substantially all of the Employer’s
business, such successor entity may be substituted for the Employer under the
Plan by adopting the Plan, with the written consent of the Board of Directors.
Contributions by the Employer shall be automatically suspended from the
effective date of any such reorganization until the date upon which the
substitution of such successor entity for the Employer under the Plan becomes
effective. If, within 90 days following the effective date of any such
reorganization, such successor entity shall not have elected to become a party
to the Plan, the Board of Directors does not consent to the adoption of the Plan
by such successor entity or the Employer adopts a plan of complete liquidation
other than in connection with a reorganization, the Plan shall be automatically
terminated with respect to employees of such Employer as of the close of
business on the 90th day following the effective date of such reorganization or
as of the close of business on the date of adoption of such plan of complete
liquidation, as the case may be, and the Company shall direct the Trustee to
distribute the portion of the Trust Fund applicable to such Employer in the
manner provided in Article 15.
If such successor entity is substituted for an Employer, by electing to become a
party to the Plan as described above, then, for all purposes of the Plan,
employment of such Employee with such Employer, including service with and
compensation paid by such Employer, shall be considered to be employment with
such Employer.
Section 12.4    Company as Agent for Employers. Each entity that becomes a
participating Employer pursuant to Section 12.1 or 12.3 by so doing shall be
deemed to have appointed the Company its agent to exercise on its behalf all of
the powers and authorities hereby conferred upon the Company by the terms of the
Plan, including, but not by way of limitation, the power to amend and terminate
the Plan and shall be deemed to have consented to (i) any delegation by the
Company of any of its powers, duties or responsibilities to another person and
(ii) the designation of the 401(k) Administrator to perform the duties set forth
herein. The authority of the Company to act as such agent shall continue unless
and until the portion of the Trust Fund held for the benefit of Employees of the
particular Employer and their Beneficiaries is set aside in a separate Trust
Fund as provided in Section 15.2.
ARTICLE 13    

MISCELLANEOUS

43

--------------------------------------------------------------------------------




Section 13.1    Expenses. All costs and expenses incurred in administering the
Plan and the Trust, including the expenses of the Company, the Committee and the
401(k) Administrator, the fees of counsel and any agents for the Company and the
Committee, the fees and expenses of the Trustee, the fees of counsel for the
Trustee and other administrative expenses shall be paid under the direction of
the Committee from the Trust Fund to the extent such expenses are not paid by
the Employers. The Committee, in its sole discretion, having regard to the
nature of a particular expense, shall determine the portion of such expense that
is to be borne by each Employer.
Section 13.2    Non-Assignability.
(f)    In General. It is a condition of the Plan, and all rights of each
Participant and Beneficiary shall be subject thereto, that no right or interest
of any Participant or Beneficiary in the Plan shall be assignable or
transferable in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge or bankruptcy, but excluding devolution by death
or mental incompetency, and no right or interest of any Participant or
Beneficiary in the Plan shall be liable for, or subject to, any obligation or
liability of such Participant or Beneficiary, including claims of a life partner
and claims for alimony or the support of any Spouse or Registered Domestic
Partner except as provided below.
(g)    Exception for Qualified Domestic Relations Orders. Notwithstanding any
provision of the Plan to the contrary, if a Participant’s account balance under
the Plan, or any portion thereof, is the subject of one or more qualified
domestic relations orders, as defined below, such account balance or portion
thereof shall be paid to the person at the time and in the manner specified in
any such order. For purposes of this subsection (b), the term “qualified
domestic relations order” shall have the meaning prescribed by section 414(p) of
the Code. The Committee, in its sole discretion, shall determine whether any
order constitutes a “qualified domestic relations order” under this subsection.
A domestic relations order shall not fail to constitute a “qualified domestic
relations order” under this subsection (b) solely because such order provides
for immediate payment to an alternate payee of the portion of the Participant’s
accounts assigned to the alternate payee under the terms of such order.
(h)    Other Exceptions. Notwithstanding any provision of the Plan to the
contrary, if a Participant is ordered or required to pay an amount to the Plan
pursuant to (i) a judgment of conviction for a crime involving the Plan, (ii) a
civil judgment in connection with a violation (or alleged violation) of Part 4
of Subtitle B of Title I of ERISA or (iii) a settlement agreement between the
Secretary of Labor and the Participant or the Pension Benefit Guaranty
Corporation and the Participant in connection with a violation (or an alleged
violation) of Part 4 of Subtitle B of Title I of ERISA, such amount may, to the
extent permitted by law, be offset against such Participant’s benefits under the
Plan.
Section 13.3    Employment Non-Contractual. The Plan confers no right upon an
Employee to continue in employment.
Section 13.4    Limitation of Rights. The Employers do not guarantee or promise
to pay or to cause to be paid any of the benefits provided by the Plan. A
Participant or distributee shall

44

--------------------------------------------------------------------------------




have no right, title or claim in or to any specific asset of the Trust Fund, but
shall have the right only to distributions from the Trust Fund on the terms and
conditions herein provided.
Section 13.5    Merger or Consolidation with Another Plan. A merger or
consolidation with, or transfer of assets or liabilities to, any other plan
shall not be effected unless the terms of such merger, consolidation or transfer
are such that each Participant, distributee, Beneficiary or other person
entitled to receive benefits from the Plan would, if the Plan were to terminate
immediately after the merger, consolidation or transfer, receive a benefit equal
to or greater than the benefit such person would be entitled to receive if the
Plan were to terminate immediately before the merger, consolidation, or
transfer.
Section 13.6    Gender and Plurals. Wherever used in the Plan, references
exclusively to one gender are intended to include the masculine and feminine
genders, and, unless the context otherwise requires, words in the singular shall
include the plural, and words in the plural shall include the singular.
Section 13.7    Applicable Law. The Plan and all rights hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
to the extent such laws have not been preempted by applicable federal law.
Section 13.8    Severability. If a provision of the Plan shall be held illegal
or invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.
Section 13.9    No Guarantee. None of the Company, the Employers, the Committee
or the Trustee in any way guarantees the Trust from loss or depreciation nor the
payment of any money that may be or become due to any person from the Trust
Fund. Nothing herein contained shall be deemed to give any Participant,
distributee, or Beneficiary an interest in any specific part of the Trust Fund
or any other interest except the right to receive benefits out of the Trust Fund
in accordance with the provisions of the Plan and the Trust Fund.
Section 13.10    Plan Voluntary. Although it is intended that the Plan shall be
continued and that contributions shall be made as herein provided, the Plan is
entirely voluntary on the part of the Employers and the continuance of the Plan
and the payment of contributions hereunder are not to be regarded as contractual
obligations of the Employers.
Section 13.11    Tax Withholding. The Employer shall have the right to require,
prior to any distribution, payment by the Participant of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with any distribution hereunder. The Employer shall have the right to withhold
from a distribution, which would otherwise be distributable to a Participant,
any amount necessary to satisfy any such obligation.
ARTICLE 14    

TOP-HEAVY PLAN REQUIREMENTS
Section 14.1    Top-Heavy Plan Determination. If, as of the determination date
(as hereinafter defined) for any Plan Year, (a) the sum of the account balances
under the Plan and all

45

--------------------------------------------------------------------------------




other defined contribution plans in the aggregation group (as defined below) and
(b) the present value of accrued benefits under all defined benefit plans in
such aggregation group of all Participants in such plans who are key employees
(as hereinafter defined) for such Plan Year exceeds 60 percent (60%) of the
aggregate of the account balances and present value of accrued benefits of all
Participants in such plans as of the determination date (as hereinafter
defined), then the Plan shall be a “top heavy plan” for such Plan Year, and the
requirements of Section 14.3 shall be applicable for such Plan Year as of the
first day thereof. If the Plan is a top heavy plan for any Plan Year and is not
a top heavy plan for any subsequent Plan Year, the requirements of this Article
14 shall not be applicable for such subsequent Plan Year.
Section 14.2    Definitions and Special Rules.
(a)    Definitions. For purposes of this Article 14, the following definitions
shall apply:
(3)    Determination Date. The determination date for all plans in the
aggregation group shall be the last day of the preceding Plan Year, and the
valuation date applicable to a determination date shall be (i) in the case of a
defined contribution plan, the date as of which account balances are determined
that is coinciding with or immediately precedes the determination date, and (ii)
in the case of a defined benefit plan, the date as of which the most recent
actuarial valuation for the Plan Year that includes the determination date is
prepared, except that if any such plan specifies a different determination or
valuation date, such different date shall be used with respect to such plan.
(4)    Aggregation Group. The aggregation group shall consist of (a) each plan
of an Employer in which a key employee is a Participant, (b) each other plan
that enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group.
(5)    Key Employee. Key employee shall have the meaning set forth in section
416(i) of the Code.
(6)    Compensation. Compensation shall have the meaning set forth in U.S.
Treasury Regulation §1.415(c)-2; provided, however, that such term shall not
include any compensation excludable under Treasury Regulation §
I.415(c)-2(g)(5)(ii).
(b)    Special Rules. For the purposes of determining the accrued benefit or
account balance of a Participant under this Article 14, the accrued benefit or
account balance of any person who has not performed services for an Employer at
any time during the 1-year period ending on the determination date shall not be
taken into account. Furthermore, any person who received a distribution from a
plan (including a plan that has terminated) in the aggregation group during the
1-year period ending on the last day of the preceding Plan Year shall be treated
as a Participant in such plan, and any such distribution shall be included in
such Participant’s account balance or accrued benefit, as the case may be;
provided, however, that in the case of a distribution made for a reason other
than a Participant’s severance from employment, death or Disability, this
sentence shall be applied by substituting “5-year period” for “1-year period”.

46

--------------------------------------------------------------------------------




Section 14.3    Minimum Contribution for Top-Heavy Years. Notwithstanding any
provision of the Plan to the contrary, the sum of the Profit Sharing and
Matching Contributions made pursuant to Article 4 allocated during any Plan Year
to the accounts of each Participant (other than a key employee) for which the
Plan is a top heavy plan shall in no event be less than the lesser of (i) 3
percent (3%) of such Participant’s compensation during such Plan Year and (ii)
the highest percentage at which contributions are made on behalf of any key
employee for such Plan Year. If, during any Plan Year for which this Section
14.3 is applicable, a defined benefit plan is included in the aggregation group
and such defined benefit plan is a top heavy plan for such Plan Year, the
percentage set forth in clause (i) of the first sentence of this Section shall
be 5 percent (5%). The percentage referred to in clause (ii) of the first
sentence of this Section shall be obtained by dividing the aggregate of
contributions made pursuant to Article 4 (other than Salary Deferral
Contributions but including Profit Sharing and Matching Contributions) and
pursuant to any other defined contribution plan that is required to be included
in the aggregation group (other than a defined contribution plan that enables a
defined benefit plan that is required to be included in such group to be
qualified under section 401(a) of the Code) during the Plan Year on behalf of
such key employee by such key employee’s compensation for the Plan Year.
ARTICLE 15    

AMENDMENT, ESTABLISHMENT OF SEPARATE
PLAN AND TERMINATION
Section 15.1    Amendment. The Company shall have the right to amend the Plan at
any time, and from time to time, by resolution of the Board of Directors or any
committee or delegatee thereof. Any such amendment may apply to Participants in
the Plan at the time thereof as well as to future Participants.
Section 15.2    Establishment of Separate Plan. If an Employer withdraws from
the Plan under Section 12.2, then the Committee shall determine, in the manner
hereinafter described, the portion of each of the funds of the Trust Fund which
is allocable to the Participants (and Beneficiaries) of such Employer and may
direct the Trustee to segregate such portions in a separate trust. Such separate
trust shall thereafter be held and administered as a part of the separate plan
of such Employer.
The portion of a fund in the Trust Fund applicable to the Participants (and
Beneficiaries) of a particular Employer shall be an amount which bears the same
ratio to the value of such fund as the total value of the fund accounts of
Participants employed or formerly employed by such Employer bears to the total
value of the fund accounts of all Participants and former Participants.
Section 15.3    Termination. The Company shall have the right to terminate the
Plan at any time by resolution of its Board of Directors. Any Employer may at
any time terminate its participation in the Plan by resolution of its board of
directors to that effect. In the event of any such termination, or in the event
of a partial termination of the Plan with respect to a group of Participants,
the accounts which are applicable to the Participants with respect to whom the
Plan is terminated shall become fully vested and shall not thereafter be subject
to forfeiture. In the event that an Employer terminates its participation in the
Plan, the Committee shall determine, in

47

--------------------------------------------------------------------------------




the manner provided in Section 15.2, the portion of the Trust Fund held by the
Trustee which is applicable to the Participants (and Beneficiaries) of such
Employer and direct the Trustee to distribute such portion to Participants (and
Beneficiaries) in proportion to the balances of their respective accounts. A
permanent suspension of contributions by an Employer shall be deemed a
termination of such Employer’s participation in the Plan for purposes of this
Section. A complete discontinuance of contributions by an Employer shall be
deemed a termination of such Employer’s participation in the Plan for purposes
of this Section.
If the Internal Revenue Service shall refuse with respect to any Employer to
issue an initial favorable determination letter that the Plan and Trust as
adopted by such Employer meet the requirements of section 401(a) of the Code and
that the Trust is exempt from tax under section 501(a) of the Code, such
Employer may terminate its participation in the Plan and the Company shall
direct the Trustee to pay and deliver the portion of the Trust Fund applicable
to the Participants and former Participants of such Employer, determined in the
manner provided in Section 15.2, to such Employer and such Employer shall pay to
Participants or their Beneficiaries the part of such Employer’s portion of the
Trust Fund which is attributable to contributions made by Participants.
Section 15.4    Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries. Subject only to the provisions of Sections 4.6, 7.5 and 15.3, and
any other provision of the Plan to the contrary notwithstanding, it shall be
impossible for any part of the Trust Fund to be used for or diverted to any
purpose not for the exclusive benefit of Participants and their beneficiaries
either by operation or termination of the Plan, power of amendment or other
means.

48

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be executed
by its duly authorized officer this 18th day of November, 2013.
HEALTH NET, INC.
By: /s/ Karin D. Mayhew
Karin D. Mayhew
Its: Senior Vice President,
Organization Effectiveness







49

--------------------------------------------------------------------------------




EXHIBIT A
Schedule of Participating Employers in the
Health Net, Inc. 401(k) Savings Plan


Health Net Federal Services, LLC
Health Net of Arizona, Inc.
Health Net of California, Inc.
Health Net, Inc.
Health Net Life Insurance Company
Health Net Health Plan of Oregon, Inc.
Health Net of the Northeast, Inc.
MHN Services
Managed Health Network
Catalina Behavioral Health Services, Inc.
MHN Global Services, Inc.
Health Net Pharmaceutical Services


